

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2
Execution Version

$200,000,000


 
TERM LOAN AGREEMENT
 
 
Dated as of December 1, 2011
 
 
among
 
 
BOARDWALK HP STORAGE COMPANY, LLC,
 




 
The Several Lenders from time to time party hereto,
 


CITIBANK, N.A.,
as Administrative Agent
 


BARCLAYS CAPITAL


and


DEUTSCHE BANK SECURITIES INC.,
as Co-Syndication Agents




 
* * *
CITIGROUP GLOBAL MARKETS INC.,


BARCLAYS CAPITAL


and


 
DEUTSCHE BANK SECURITIES INC.,
 


as Joint Lead Arrangers and Joint Book Managers

 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2
TABLE OF CONTENTS


Page
 



SECTION 1
DEFINITIONS 
1

 
 
Section 1.1
Defined Terms 
1

 
 
Section 1.2
Other Definitional Provisions 
16

 
 
Section 1.3
Accounting Terms and Principles 
17

 
SECTION 2
AMOUNT AND TERMS OF LOANS 
17

 
 
Section 2.1
The Loans 
17

 
 
Section 2.2
Borrowing Procedures 
17

 
 
Section 2.3
[Reserved] 
18

 
 
Section 2.4
[Reserved] 
18

 
 
Section 2.5
Termination of the Commitments; Repayment of Loans 
18

 
 
Section 2.6
Evidence of Debt 
18

 
 
Section 2.7
Optional Prepayments 
19

 
 
Section 2.8
Mandatory Prepayments 
19

 
 
Section 2.9
Interest 
20

 
 
Section 2.10
Conversion/Continuation Option 
20

 
 
Section 2.11
Fees 
21

 
 
Section 2.12
Payments and Computations 
21

 
 
Section 2.13
Special Provisions Governing Eurodollar Rate Loans 
23

 
 
Section 2.14
Increased Costs 
24

 
 
Section 2.15
Capital Adequacy 
24

 
 
Section 2.16
Taxes 
25

 
 
Section 2.17
Substitution of Lenders 
28

 
SECTION 3
REPRESENTATIONS AND WARRANTIES 
29

 
 
Section 3.1
Financial Condition 
29

 
 
Section 3.2
No Change 
29

 
 
Section 3.3
Corporate Existence; Compliance with Law 
29

 
 
Section 3.4
Limited Liability Company Power; Authorization; Enforceable Obligations 
30

 
 
Section 3.5
No Legal Bar 
30

 
 
Section 3.6
No Material Litigation 
30

 
 
Section 3.7
No Default 
30

 
 
Section 3.8
Ownership of Property; Liens 
31

 
 
Section 3.9
Taxes 
31

 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
Section 3.10
ERISA 
31

 
 
Section 3.11
Use of Proceeds 
31

 
 
Section 3.12
Environmental Matters 
31

 
 
Section 3.13
Accuracy of Information, etc 
32

 
 
Section 3.14
Solvency 
32

 
 
Section 3.15
Subsidiaries; Borrower Information 
32

 
 
Section 3.16
Margin Regulations 
32

 
 
Section 3.17
Investment Company Act 
32

 
 
Section 3.18
Insurance 
32

 
 
Section 3.19
Foreign Assets Control Regulations, Etc 
33

 
SECTION 4
CONDITIONS PRECEDENT 
33

 
 
Section 4.1
Conditions to Effectiveness 
33

 
 
Section 4.2
Determinations of Initial Borrowing Conditions 
35

 
SECTION 5
FINANCIAL COVENANT 
35

 
SECTION 6
AFFIRMATIVE COVENANTS 
36

 
 
Section 6.1
Financial Statements 
36

 
 
Section 6.2
Certificates; Other Information 
36

 
 
Section 6.3
Payment of Obligations 
37

 
 
Section 6.4
Compliance with Laws and Contractual Obligations; Conduct of Business;
Maintenance of Existence, etc 
37

 
 
Section 6.5
Maintenance of Property; Insurance 
37

 
 
Section 6.6
Inspection of Property; Books and Records; Discussions 
37

 
 
Section 6.7
Notices 
38

 
 
Section 6.8
Environmental Laws 
38

 
 
Section 6.9
Payment of Taxes, Etc 
38

 
 
Section 6.10
Use of Proceeds 
38

 
SECTION 7
NEGATIVE COVENANTS 
38

 
 
Section 7.1
Limitations on Indebtedness 
38

 
 
Section 7.2
Limitations upon Liens 
39

 
 
Section 7.3
Limitation on Investments 
40

 
 
Section 7.4
Limitation on Sale and Lease-Back Transactions 
40

 
 
Section 7.5
Fundamental Changes 
41

 
 
Section 7.6
Restricted Payments 
41

 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
Section 7.7
Limitation on Restrictions on Subsidiary Distributions 
41

 
 
Section 7.8
Limitation on Transactions with Affiliates 
42

 
 
Section 7.9
Limitation on Lines of Business 
42

 
 
Section 7.10
Accounting Changes; Fiscal Year 
42

 
 
Section 7.11
Limitation on Modification of Constituent Documents 
42

 
SECTION 8
EVENTS OF DEFAULT 
43

 
 
Section 8.1
Events of Default 
43

 
SECTION 9
THE AGENTS 
45

 
 
Section 9.1
Authorization and Action 
45

 
 
Section 9.2
Administrative Agent’s Reliance, Etc 
45

 
 
Section 9.3
Posting of Approved Electronic Communications 
46

 
 
Section 9.4
The Administrative Agent Individually 
46

 
 
Section 9.5
Lender Credit Decision 
47

 
 
Section 9.6
Indemnification 
47

 
 
Section 9.7
Successor Administrative Agent 
47

 
 
Section 9.8
The Arrangers; the Co-Syndication Agents 
48

 
SECTION 10
MISCELLANEOUS 
48

 
 
Section 10.1
Amendments, Waivers, Etc 
48

 
 
Section 10.2
Assignments and Participations 
50

 
 
Section 10.3
Costs and Expenses 
51

 
 
Section 10.4
Indemnities 
52

 
 
Section 10.5
Limitation of Liability 
53

 
 
Section 10.6
Right of Set-off 
54

 
 
Section 10.7
Sharing of Payments, Etc 
54

 
 
Section 10.8
Notices, Etc 
55

 
 
Section 10.9
No Waiver; Remedies 
56

 
 
Section 10.10
Binding Effect 
57

 
 
Section 10.11
Governing Law 
57

 
 
Section 10.12
Submission to Jurisdiction; Service of Process 
57

 
 
Section 10.13
Waiver of Jury Trial 
57

 
 
Section 10.14
Marshaling; Payments Set Aside 
57

 
 
Section 10.15
Section Titles 
57

 
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2
 
Section 10.16
Execution in Counterparts 
58

 
 
Section 10.17
Entire Agreement 
58

 
 
Section 10.18
Confidentiality 
58

 
 
Section 10.19
Patriot Act Notice 
58

 
SCHEDULES:
 
I                      Commitments
II                      Applicable Lending Offices
3.4                      Consents, Authorizations, Filings and Notices
3.6                      Litigation
3.15(a)                      Subsidiaries
3.15(b)                      Borrower Information
7.1                      Existing Indebtedness
7.2                      Existing Liens
7.8                      Affiliate Transactions
 
EXHIBITS:
 
A                      Form of Notice of Borrowing
B                      Form of Closing Certificate
C                      Form of Legal Opinion of Vinson & Elkins LLP
D                      Form of Assignment and Acceptance
E                      Form of Note
F                      Form of Notice of Conversion or Continuation
G                      Form of Solvency Certificate






 
--
 



 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

TERM LOAN AGREEMENT, dated as of December 1, 2011, among BOARDWALK HP STORAGE
COMPANY, LLC, a Delaware limited liability company (the “Borrower”), the several
banks and other financial institutions or entities from time to time party to
this Agreement as lenders (the “Lenders”), CITIBANK, N.A., as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”), BARCLAYS
CAPITAL, the investment banking division of BARCLAYS BANK PLC and DEUTSCHE BANK
SECURITIES INC., as co-syndication agents (in such capacity, the “Co-Syndication
Agents”), and CITIGROUP GLOBAL MARKETS INC., BARCLAYS CAPITAL, the investment
banking division of BARCLAYS BANK PLC and DEUTSCHE BANK SECURITIES INC., as
joint lead arrangers and joint book managers (each an “Arranger” and
collectively, the “Arrangers”).
 
The parties hereto agree as follows:
 
SECTION 1                      
 


 
DEFINITIONS
 
Section 1.1 Defined Terms.  As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Acquisition”:  the purchase by the Borrower from the Seller of all of the
Capital Stock of Crystal pursuant to the Purchase and Sale Agreement.
 
“Administrative Agent”: as defined in the preamble hereto.
 
“Affected Lender”: as defined in Section 2.17(a).
 
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of a Person means the power, directly
or indirectly, either to (a) vote 25% or more of the securities having ordinary
voting power for the election of directors (or persons performing similar
functions) of such Person or (b) direct or cause the direction of the management
and policies of such Person, whether by contract or otherwise.
 
“Agent Affiliate”: as defined in Section 9.3(c) (Posting of Approved Electronic
Communications).
 
“Agents”: the collective reference to the Administrative Agent and the
Co-Syndication Agents.
 
“Agreement”: this Term Loan Agreement, as amended, supplemented or otherwise
modified from time to time.
 
“Applicable Lending Office”: with respect to each Lender, its Domestic Lending
Office in the case of a Base Rate Loan, and its Eurodollar Lending Office in the
case of a Eurodollar Rate Loan.
 
“Applicable Margin”: at any date of determination, with respect to the Borrower
and each Type of Loan, the rate per annum corresponding to the Borrower’s
Consolidated Leverage Ratio as set forth in the most recent certificate received
by the Administrative Agent pursuant to Section 6.2(b), as set forth below:
 
 
1

--------------------------------------------------------------------------------

 
Exhibit 10.2
Level
Consolidated Leverage Ratio
Eurodollar Rate Margin
Base Rate Margin
1
< 3.25 to 1.00
1.125%
0.125%
2
> 3.25 to 1.00 but
≤ 4.00 to 1.00
1.25%
0.25%
3
> 4.00 to 1.00 but
≤ 4.75 to 1.00
1.375%
0.375%
4
> 4.75 to 1.00
1.50%
0.50%



Any increase or decrease in the Applicable Margin resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a certificate is delivered pursuant to Section
6.2(b); provided, however, that if a certificate is not delivered when due in
accordance with such Section, then Level 4 shall apply as of the first Business
Day after the date on which such certificate was required to have been
delivered.  From the Effective Date through the date a certificate is first
delivered pursuant to Section 6.2(b), Level 4 shall apply.
 
“Approved Electronic Communications”: each notice, demand, communication,
information, document and other material that the Borrower is obligated to, or
otherwise chooses to, provide to the Administrative Agent pursuant to any Loan
Document or the transactions contemplated therein, including (a) any written
Contractual Obligation delivered or required to be delivered in respect of any
Loan Document or the transactions contemplated therein and (b) any financial
statement, financial and other report, notice, request, certificate and other
information material; provided, however, that, “Approved Electronic
Communication” shall exclude (i) any Notice of Borrowing, Notice of Conversion
or Continuation, and any other notice, demand, communication, information,
document and other material relating to a request for a new, or a conversion of
an existing, Borrowing, (ii) any notice pursuant to Section 2.7 (Optional
Prepayments) and any other notice relating to the payment of any principal or
other amount due under any Loan Document prior to the scheduled date therefor,
(iii) all notices of any Default or Event of Default and (iv) any notice,
demand, communication, information, document and other material required to be
delivered to satisfy any of the conditions set forth in Section 4 (Conditions
Precedent) or any other condition to any Borrowing or other extension of credit
hereunder or any other condition precedent to the effectiveness of this
Agreement.
 
“Approved Electronic Platform”: as defined in Section 9.3 (Posting of Approved
Electronic Communications).
 
“Approved Fund”: any Fund that is advised or managed by (a) a Lender, (b) an
Affiliate of a Lender or (c) an entity or Affiliate of an entity that
administers or manages a Lender.
 
“Arrangers”: as defined in the preamble hereto.
 
“Asset Disposition”: any disposition, whether by sale, lease, license, transfer
or otherwise, of any or all of the property of the Borrower or any of its
Subsidiaries, provided that no disposition or series of related dispositions
shall constitute an Asset Disposition unless (i) the Net Proceeds of the assets
that are the subject of such disposition or series of related dispositions shall
be $5,000,000 or more or (ii) the Net Proceeds of all dispositions (including
such disposition or series of dispositions) and occurring in any one Fiscal Year
exceeds $25,000,000.  In addition, none of the following shall constitute an
Asset Disposition: (a) any sale or issuance of Capital Stock of any Subsidiary
to the Borrower or any other Subsidiary, (b) dispositions of cash and cash
equivalents in the ordinary course of business or for any purposes permitted
under this Agreement, (c) sales of inventory or base gas in the ordinary course
of business, (d) dispositions of assets which have become, in the Borrower’s
reasonable judgment, obsolete, worn-out, or no longer used or useful in the
business of the Borrower and its Subsidiaries, (e) leases and subleases of
equipment in the ordinary course of business, (f) any Event of Loss, (g) any
sale of all or substantially all of the assets of the Borrower's Subsidiaries
that is permitted under Section 7.5(iii) or (iv), and (h) any Restricted Payment
permitted under this Agreement.
 
 
2

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Assignment and Acceptance”: any assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit D (Form of Assignment and Acceptance).
 
“Base Rate”: for any period, a fluctuating interest rate per annum as shall be
in effect from time to time, which rate per annum shall be equal at all times to
the highest of the following: (a) the rate of interest announced publicly by
Citibank, N.A. at its principal office in New York, New York, from time to time,
as its prime rate; (b) 0.5% per annum plus the Federal Funds Rate and (c) the
Eurodollar Base Rate for a one month Interest Period that begins on such day
(and if such day is not a Business Day, the immediately preceding Business Day)
plus 1%.
 
“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
 
“BGL”: Boardwalk GP, LLC, a Delaware limited liability company.
 
“Board of Directors”: with respect to any Person, either the Board of Directors
(or equivalent governing body) of such Person or any committee of such Board
duly authorized to act on its behalf.
 
“Borrower”: as defined in the preamble hereto.
 
“Borrower Affiliate”: each of the MLP, the General Partner, the BGL, the OLP,
each Subsidiary of the MLP, each Subsidiary of the OLP and each Subsidiary of
the Borrower.
 
“Borrowing”: a borrowing consisting of Loans made on the same day by the Lenders
ratably according to their respective Commitments.
 
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Rate Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
 
“Boardwalk Pipelines Credit Agreement”: that certain Amended and Restated
Revolving Credit Agreement dated June 29, 2006 among Boardwalk Pipelines, LP, a
Delaware limited partnership, Texas Gas Transmission, LLC, a Delaware limited
liability company, and Gulf South Pipeline Company, LP, a Delaware limited
partnership, severally as the borrowers, Boardwalk Pipeline Partners, LP, a
Delaware limited partnership, the several banks and other financial institutions
or entities from time to time party thereto, Wachovia Bank, National
Association, as administrative agent for the lenders and the issuers, Citibank,
N.A., as syndication agent, JPMorgan Chase Bank, N.A., Deutsche Bank Securities
Inc. and Union Bank of California, N.A., as co-documentation agents, and
Wachovia Capital Markets LLC and Citigroup Global Markets Inc., as joint lead
arrangers and joint book managers.
 
 
3

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Capital Lease”: with respect to any Person, any lease of, or other arrangement
conveying the right to use, property by such Person as lessee that would be
accounted for as a capital lease on a balance sheet of such Person prepared in
conformity with GAAP.
 
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP; and, for the purposes of
this Agreement, the amount of such obligations at any time shall be the
capitalized amount thereof at such time determined in accordance with GAAP.
 
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing.
 
“Change of Control”: the occurrence of any of the following events:
 
(a) prior to a Public Offering, (i) any Person (or syndicate or group of Persons
which are deemed a “person” for the purposes of Section 13(d) and
Section 14(d)(2) of the Securities Exchange Act of 1934, as amended), other than
the Permitted Investor, acquires more than 30% of the outstanding Voting Stock
of the BGL, or (ii) the Permitted Investor shall cease to own and control, of
record and beneficially, directly or indirectly, 50% or more of the outstanding
Voting Stock of the BGL;
 
(b) upon and following a Public Offering, the Permitted Investor shall cease to
own and control, of record and beneficially, directly or indirectly, 50% or more
of the outstanding Voting Stock of the IPO Company (or its general partner,
managing member, or comparable governing entity);
 
(c) during any period of twelve successive months a majority of the Persons who
were directors of the BGL at the beginning of such period or who were nominated
for election by a majority of the persons who were directors of the BGL at the
beginning of such period cease (other than as a result of death or disability)
to be directors of the BGL;
 
(d) the BGL ceases to be the sole general partner of the General Partner;
 
(e) the General Partner ceases to be the sole general partner of the MLP; or
 
(f) the MLP and the Permitted Investor, collectively, shall cease to own and
control, of record and beneficially, directly or indirectly, free of all Liens,
at least 80% of the Capital Stock of the Borrower.
 
“Code”: the United States Internal Revenue Code of 1986, as amended from time to
time.
 
“Co-Syndication Agents”: as defined in the preamble hereto.
 
“Commitment”: with respect to each Lender, the commitment of such Lender to make
a single Loan in the aggregate principal amount outstanding not to exceed the
amount set forth opposite such Lender’s name on Schedule I (Commitments) under
the caption “Commitment.” The aggregate amount of Commitments on the Effective
Date is $200,000,000.
 
“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414(b) or (c) of the Code or, solely for the
purposes of Section 303 of ERISA and Section 430 of the Code, is treated as a
single employer under Section 414 of the Code.
 
 
4

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Consolidated Assets”: at the date of any determination thereof, the total
assets of the Borrower and its Subsidiaries as set forth on a consolidated
balance sheet of the Borrower and its Subsidiaries for their most recently
completed Fiscal Quarter, prepared in accordance with GAAP.
 
“Consolidated EBITDA”: of any Person for any period, Consolidated Net Income of
such Person and its Subsidiaries for such period plus, without duplication and
to the extent reflected as a charge in the statement of such Consolidated Net
Income for such period, the sum of (a) income tax expense, (b) consolidated
interest expense, amortization or write-off of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) any extraordinary, unusual or non-recurring expenses or losses (including,
whether or not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, losses on sales of assets outside of
the ordinary course of business and costs and expenses incurred in connection
with the Acquisition and the financing contemplated by this Agreement, provided
that costs and expenses incurred in connection with the Acquisition and such
financing shall be included only to the extent they do not exceed 20% of
Consolidated EBITDA for any four-Fiscal Quarter period) and (f) any other
non-cash charges, and minus, to the extent included in the statement of such
Consolidated Net Income for such period, the sum of (a) interest income (except
to the extent deducted in determining consolidated interest expense), (b) any
extraordinary, unusual or non-recurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other non-cash income, all as
determined on a consolidated basis; provided, however, that for purposes of
calculating Consolidated EBITDA of the Borrower for any period, (i) the
Consolidated EBITDA of any Person acquired by the Borrower or any of its
Subsidiaries during such period shall be included on a pro forma basis for such
period, (ii) the Consolidated EBITDA of any Person acquired by the Borrower or
any of its Subsidiaries during such period but after the Effective Date shall be
included on a pro forma basis for such period (assuming the consummation of such
acquisition and the incurrence or assumption of any Indebtedness in connection
therewith occurred on the first day of such period) if the consolidated balance
sheet of such acquired Person and its consolidated Subsidiaries as at the end of
the period preceding the acquisition of such Person and the related consolidated
statements of income and stockholders’ equity and of cash flows for the period
in respect of which Consolidated EBITDA is to be calculated (x) have been
previously provided to the Administrative Agent and the Lenders and (y) either
(1) have been reported on without a qualification arising out of the scope of
the audit by independent certified public accountants of nationally recognized
standing or (2) have been found acceptable by the Administrative Agent and (iii)
the Consolidated EBITDA of any Person disposed of by the Borrower or any of its
Subsidiaries during such period shall be excluded for such period (assuming the
consummation of such disposition and the repayment of any Indebtedness in
connection therewith occurred on the first day of such period); provided,
further, that for purposes of calculating compliance with the covenant contained
in Section 5, with respect to any Material Project of the Borrower or any of its
Subsidiaries, an amount equal to the ratable portion of Consolidated EBITDA
projected for the first 12 months of operations of such Material Project shall
be added to actual Consolidated EBITDA of the Borrower at the end of each Fiscal
Quarter in proportion to the total expected capital costs of such Material
Project that have been incurred at the end of such Fiscal Quarter (including any
capital costs that have been incurred prior to the Effective Date  (provided,
however, that (i) with respect to any Material Project of any non-Wholly Owned
Subsidiary, there shall be excluded the projected Consolidated EBITDA of such
Material Project multiplied by the percentage of the economic interests of such
non-Wholly Owned Subsidiary owned directly or indirectly by any Person other
than the Borrower or any Wholly Owned Subsidiary of the Borrower, (ii) the
aggregate amount of projected Consolidated EBITDA with respect to any Material
Project of any non-Wholly Owned Subsidiary included in the calculation of
Consolidated EBITDA shall not exceed 25% of the Borrower’s actual Consolidated
EBITDA for the preceding 4 Fiscal Quarters and (iii) the Administrative Agent
shall have received Consolidated EBITDA projections and such supporting
documentation requested by it for each Material Project, in each case reasonably
satisfactory to the Administrative Agent).
 
 
5

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Consolidated Leverage Ratio”: with respect to any Person as of any date, the
ratio of (a) Consolidated Total Debt of such Person and its Subsidiaries on such
date to (b) Consolidated EBITDA of such Person and its Subsidiaries for the last
four Fiscal Quarter period ending on or before such date; provided, however,
that for purposes of calculating such ratio Consolidated Total Debt shall
exclude (i) obligations of the Borrower or any of its Subsidiaries with respect
to any Indebtedness permitted under Section 7.1(c), (ii) obligations of the
Borrower or any of its Subsidiaries under any Hybrid Securities and (iii) the
aggregate principal amount of any Indebtedness of any non-Wholly Owned
Subsidiary multiplied by the percentage of the economic interests of such
non-Wholly Owned Subsidiary owned directly or indirectly by any Person other
than the Borrower or any Wholly Owned Subsidiary of the Borrower, unless the
Borrower or any Wholly-Owned Subsidiary of the Borrower has a Guarantee
Obligation with respect to such Indebtedness, in which case the aggregate
principal amount of such Indebtedness so guaranteed shall be included in the
calculation of Consolidated Total Debt.
 
“Consolidated Net Income”: of any Person for any period, the consolidated net
income (or loss) of such Person and its Subsidiaries for such period, determined
on a consolidated basis in accordance with GAAP; provided, that in calculating
Consolidated Net Income of the Borrower for any period, there shall be excluded
(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary of the Borrower or is merged into or consolidated with the Borrower
or any of its Subsidiaries, (b) the income (or deficit) of any Person (other
than a Subsidiary of the Borrower) in which the Borrower or any of its
Subsidiaries has an ownership interest, except to the extent that any such
income is actually received by the Borrower or such Subsidiary in the form of
dividends or similar distributions, (c) the undistributed earnings of any
Subsidiary of the Borrower to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary is not at the time
permitted by the terms of any Contractual Obligation (other than under any Loan
Document) or Requirement of Law applicable to such Subsidiary and (d) the income
(or deficit) of any non-Wholly Owned Subsidiary multiplied by the percentage of
the economic interests of such non-Wholly Owned Subsidiary owned directly or
indirectly by any Person other than the Borrower or any Wholly Owned Subsidiary
of the Borrower.
 
“Consolidated Net Tangible Assets”: at the date of any determination thereof,
the Consolidated Assets of the Borrower and its Subsidiaries after deducting
therefrom: (a) all current liabilities, excluding (i) any current liabilities
that by their terms are extendable or renewable at the option of the obligor
thereon to a time more than 12 months after the time as of which the amount
thereof is being computed, and (ii) current maturities of long-term debt; and
(b) the value, net of any applicable reserves, of all goodwill, trade names,
trademarks, patents and other like intangible assets, all as set forth, or on a
pro forma basis would be set forth, on a consolidated balance sheet of the
Borrower and its Subsidiaries for their most recently completed Fiscal Quarter,
prepared in accordance with GAAP.
 
“Consolidated Total Debt”: of any Person at any date, the aggregate principal
amount of all Indebtedness of such Person at such date, determined on a
consolidated basis in accordance with GAAP.
 
“Constituent Documents”: with respect to any Person, (a) the articles of
incorporation, certificate of incorporation, constitution, certificate of
formation or certificate of limited partnership (or the equivalent
organizational documents) of such Person, (b) the by-laws, operating agreement
or limited partnership agreement (or the equivalent governing documents) of such
Person and (c) any document setting forth the manner of election or duties of
the directors, managing members or general partner of such Person (if any) and
the designation, amount or relative rights, limitations and preferences of any
class or series of such Person’s Capital Stock.
 
 
6

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
 
“Crystal”: Crystal Holding, L.L.C., a Delaware limited liability company.
 
“Crystal Group”: collectively, Crystal, Petal Gas Storage, L.L.C., a Delaware
limited liability company, First Reserve Gas, L.L.C., a Delaware limited
liability company, Hattiesburg Industrial Gas Sales, L.L.C., a Delaware limited
liability company, and Hattiesburg Gas Storage Company, a Delaware general
partnership.
 
“Default”: any of the events specified in Section 8.1, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defensible Title” means a title to property, whether real, personal, or mixed
property, that is free of any reasonable objection and is satisfactory to a
reasonably prudent and knowledgeable lender who is aware of all factual issues
relating to such title and understands the legal consequences of all such
factual issues.
 
“Dollars” and “$”: lawful currency of the United States of America.
 
“Domestic Lending Office”: with respect to any Lender, the office of such Lender
specified as its “Domestic Lending Office” opposite its name on Schedule II
(Applicable Lending Offices) or on the Assignment and Acceptance by which it
became a Lender or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.
 
“Domestic Person”: any “United States person” under and as defined in Section
7701(a)(30) of the Code.
 
“Effective Date”: the date on which the conditions precedent set forth in
Section 4.1 shall have been satisfied, which date is December 1, 2011.
 
“Eligible Assignee”: (a) a Lender or an Affiliate or Approved Fund of any
Lender, (b) a commercial bank having total assets in excess of $5,000,000,000,
(c) a finance company, insurance company or any other financial institution or
Fund, in each case reasonably acceptable to the Administrative Agent and
regularly engaged in making, purchasing or investing in loans and having a net
worth, determined in accordance with GAAP, in excess of $250,000,000 (or, to the
extent net worth is less than such amount, a finance company, insurance company,
other financial institution or Fund, reasonably acceptable to the Administrative
Agent and the Borrower) or (d) a savings and loan association or savings bank
organized under the laws of the United States or any State thereof having a net
worth, determined in accordance with GAAP, in excess of $250,000,000.
 
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including, without limitation, common law) of any international
authority, foreign government, the United States, or any state, local, municipal
or other governmental authority, regulating, relating to or imposing liability
or standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
 
 
7

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
 
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“Eurocurrency Reserve Requirements”: for any day, the aggregate (without
duplication) of the maximum rates (expressed as a decimal fraction) of reserve
requirements in effect on such day (including, without limitation, basic,
supplemental, marginal and emergency reserves) under any regulations of the
Federal Reserve Board or other Governmental Authority having jurisdiction with
respect thereto dealing with reserve requirements prescribed for eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of
the Federal Reserve Board) maintained by a member bank of the Federal Reserve
System.
 
“Eurodollar Base Rate”: with respect to any Interest Period for any Eurodollar
Rate Loan, the rate determined by the Administrative Agent to be the offered
rate for deposits in Dollars for the applicable Interest Period appearing on the
Reuters Reference LIBOR01 page as of 11:00 a.m., London time, on the second full
Business Day next preceding the first day of each Interest Period. In the event
that such rate does not appear on the Reuters Reference LIBOR01 page (or on any
successor or substitute therefor provided by Reuters, providing rate quotations
comparable to those currently provided on such page, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market),
the Eurodollar Base Rate for the purposes of this definition shall be determined
by reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.
 
“Eurodollar Lending Office”: means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule II (Applicable Lending Offices) or on the Assignment and Acceptance by
which it became a Lender (or, if no such office is specified, its Domestic
Lending Office) or such other office of such Lender as such Lender may from time
to time specify to the Borrower and the Administrative Agent.
 
“Eurodollar Rate”: with respect to any Interest Period for any Eurodollar Rate
Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Eurodollar Base Rate by (b)(i) a percentage equal to 100% minus
(ii) the reserve percentage applicable two Business Days before the first day of
such Interest Period under regulations issued from time to time by the Federal
Reserve Board for determining the maximum reserve requirement (including any
emergency, supplemental or other marginal reserve requirement) for a member bank
of the Federal Reserve System in New York City with respect to liabilities or
assets consisting of or including Eurocurrency Reserve Requirements (or with
respect to any other category of liabilities that includes deposits by reference
to which the Eurodollar Rate is determined) having a term equal to such Interest
Period.
 
“Eurodollar Rate Loans”: Loans for which the applicable rate of interest is
based upon the Eurodollar Rate.
 
“Event of Default”: any of the events specified in Section 8.1, provided that
any requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Event of Loss”: (a) any loss, destruction or damage of any assets of the
Borrower or any of its Subsidiaries or (b) any actual condemnation, seizure or
taking, by exercise of the power of eminent domain or otherwise, or confiscation
of, or requisition of the use of, any assets of the Borrower or any of its
Subsidiaries; provided that no Event of Loss shall be deemed to occur unless (i)
the book value of the assets that are the subject of any specific event or
series of related events referred to in clause (a) or clause (b) of this
definition shall be $5,000,000 or more or (ii) the aggregate book value of all
assets referred to in clause (i) that are the subject of events referred to in
clause (a) or clause (b) of this definition and occurring in any one Fiscal Year
exceeds $25,000,000.
 
 
8

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Excess Cash Flow”: means, for any period, (a) Consolidated EBITDA of the
Borrower and its Subsidiaries for such period, minus (b) maintenance capital
expenditures of the Borrower and its Subsidiaries made in the ordinary course of
business during such period, to the extent paid in cash and not financed by
Indebtedness, minus (c) consolidated interest expense of the Borrower and its
Subsidiaries paid in cash during such period.
 
“Facility”: the Commitments and the Loans made hereunder.
 
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
 
“Federal Funds Rate”: for any period, a fluctuating interest rate per annum
equal for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for such day on such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.
 
“Federal Reserve Board”: the Board of Governors of the United States Federal
Reserve System, or any successor thereto.
 
“Fee Letters”: (a) the letter dated October 14, 2011 addressed to the Borrower
from Citigroup Global Markets Inc. (“CGMI”) and accepted by the Borrower on
October 17, 2011, with respect to certain fees to be paid from time to time to
CGMI and (b) the letter dated October 14, 2011 addressed to the Borrower from
CGMI, Barclays Bank PLC, Barclays Capital, the investment banking division of
Barclays Bank PLC, Deutsche Bank AG Cayman Islands Branch, and Deutsche Bank
Securities Inc.  and accepted by the Borrower on October 17, 2011, with respect
to certain fees to be paid from time to time to CGMI, Barclays Bank PLC,
Barclays Capital, the investment banking division of Barclays Bank PLC, Deutsche
Bank AG Cayman Islands Branch, and Deutsche Bank Securities Inc.
 
“FERC”: the Federal Energy Regulatory Commission, or any successor thereto.
 
“Fiscal Quarter”: each of the three month periods ending on March 31, June 30,
September 30 and December 31.
 
“Fiscal Year”: the twelve month period ending on December 31.
 
“Fund”: any Person (other than a natural Person) that is or will be engaged in
making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.
 
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time.
 
“General Partner”: Boardwalk GP, LP, a Delaware limited partnership.
 
 
9

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof and any entity exercising executive, legislative, judicial,
regulatory or administrative functions of or pertaining to government.
 
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including,
without limitation, any bank under any letter of credit), if to induce the
creation of such obligation of such other Person the guaranteeing person has
issued a reimbursement, counterindemnity or similar obligation, in either case
guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends or
other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including,
without limitation, any obligation of the guaranteeing person, whether or not
contingent, (i) to purchase any such primary obligation or any Property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (1) for the purchase or payment of any such primary obligation or (2) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
Property, securities or services primarily for the purpose of assuring the owner
of any such primary obligation of the ability of the primary obligor to make
payment of such primary obligation or (iv) otherwise to assure or hold harmless
the owner of any such primary obligation against loss in respect thereof;
provided, however, that the term Guarantee Obligation shall not include
endorsements of instruments for deposit or collection in the ordinary course of
business. The amount of any Guarantee Obligation of any guaranteeing person
shall be deemed to be the lower of (a) an amount equal to the stated or
determinable amount of the primary obligation in respect of which such Guarantee
Obligation is made and (b) the maximum amount for which such guaranteeing person
may be liable pursuant to the terms of the instrument embodying such Guarantee
Obligation, unless such primary obligation and the maximum amount for which such
guaranteeing person may be liable are not stated or determinable, in which case
the amount of such Guarantee Obligation shall be such guaranteeing person’s
maximum reasonably anticipated liability in respect thereof as determined by the
Borrower in good faith.
 
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, commodity contracts or similar
arrangements entered into by the Borrower or its Subsidiaries providing for
protection against fluctuations in interest rates, currency exchange rates,
commodity prices or the exchange of nominal interest obligations, either
generally or under specific contingencies.
 
“Hybrid Security”: any hybrid preferred securities consisting of trust preferred
securities or deferrable interest subordinated debt securities with maturities
of at least 20 years issued by the Borrower or wholly owned special purpose
entities that are direct Subsidiaries of the Borrower.
 
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), (e) all Capital Lease Obligations of such Person, (f)
all obligations of such Person, contingent or otherwise, as an account party or
applicant under acceptance, letter of credit or similar facilities, (g) all
obligations of such Person, contingent or otherwise, to purchase, redeem, retire
or otherwise acquire for value any Capital Stock of such Person, (h) all
Guarantee Obligations of such Person in respect of obligations of the kind
referred to in clauses (a) through (g) above; (i) all obligations of the kind
referred to in clauses (a) through (h) above secured by (or for which the holder
of such obligation has an existing right, contingent or otherwise, to be secured
by) any Lien on Property (including, without limitation, accounts and contract
rights) owned by such Person, whether or not such Person has assumed or become
liable for the payment of such obligation and (j) for the purposes of Section
8.1(e) only, all obligations of such Person in respect of Hedge Agreements.
 
 
10

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Indemnified Matter”: as defined in Section 10.4 (Indemnities).
 
“Indemnitee”: as defined in Section 10.4 (Indemnities).
 
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA, and in such
context “Insolvent” shall have a correlative meaning.
 
“Interest Period”: as to any Eurodollar Rate Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Rate Loan and ending one, two, three or six months
thereafter, as selected by the Borrower in its Notice of Borrowing or Notice of
Conversion or Continuation, as the case may be, given with respect thereto; and
(b) thereafter, each period commencing on the last day of the next preceding
Interest Period applicable to such Eurodollar Rate Loan and ending one, two,
three or six months thereafter, as selected by the Borrower in its Notice of
Conversion or Continuation given to the Administrative Agent not less than three
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i) if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;
 
(ii) any Interest Period that would otherwise extend beyond the date final
payment is due on the Loans, shall end on such due date, as applicable;
 
(iii) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(iv) there shall be outstanding at any one time no more than five Interest
Periods in the aggregate.
 
“IPO Company”: a company formed as a subsidiary of the Permitted Investor to
own, directly or indirectly, the General Partner and the BGL and to undertake a
Public Offering.
 
“Investment”: with respect to any Person, (a) any purchase or other acquisition
by such Person of (i) any Security issued by, (ii) a beneficial interest in any
Security issued by, or (iii) any other equity ownership interest in, any other
Person, (b) any loan, advance (other than deposits with financial institutions
available for withdrawal on demand, prepaid expenses, accounts receivable and
similar items made or incurred in the ordinary course of business as presently
conducted) or capital contribution by such Person to any other Person, including
all Indebtedness of any other Person to such Person arising from a sale of
property by such Person other than in the ordinary course of its business and
(c) any Guarantee Obligation incurred by such Person in respect of Indebtedness
of any other Person.
 
“Joint Venture”: any Person, other than an individual or a Wholly Owned
Subsidiary of the Borrower, in which the Borrower or a Subsidiary of the
Borrower holds or acquires an ownership interest (whether by way of capital
stock, partnership or limited liability company interest, or other evidence of
ownership).
 
 
11

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Lenders”: as defined in the preamble hereto.
 
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including, without limitation, any conditional
sale or other title retention agreement and any capital lease having
substantially the same economic effect as any of the foregoing).
 
“Loan”: as defined in Section 2.1 (The Loans).
 
“Loan Documents”: this Agreement, the Notes, the Fee Letters and each other
agreement, document, instrument or certificate executed by the Borrower in
connection with any of the foregoing which the Administrative Agent and the
Borrower designate as a “Loan Document”.
 
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, liabilities, operations or condition (financial or otherwise) of the
Borrower and its Subsidiaries taken as a whole, (b) the business, assets,
liabilities, operations or condition (financial or otherwise) of the MLP and its
Subsidiaries taken as a whole, (c) the ability of the Borrower to perform its
obligations under this Agreement or any other Loan Document, or (d) the ability
of the Administrative Agent or the Lenders to enforce this Agreement or any
other Loan Document.
 
“Material Project”: (i) Cavern 12A, which is owned by Petal Gas Storage, L.L.C.,
leached to a capacity of 6.3 million barrels equivalent with service expected to
commence March 1, 2013, and (ii) any other capital expansion project of the
Borrower or any of its Subsidiaries in connection with which multi-year customer
contracts reasonably satisfactory to the Administrative Agent have been entered
into prior to the commencement of construction and the aggregate capital cost of
which exceeds $20,000,000.
 
“Maturity Date”: December 1, 2016.
 
“MLP”: Boardwalk Pipeline Partners, LP, a Delaware limited partnership.
 
“Moody’s”: Moody’s Investors Services, Inc.
 
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in Section
4001(a)(3) of ERISA.
 
“Net Debt Proceeds”: cash proceeds received from the issuance of any
Indebtedness (other than Indebtedness incurred in accordance with clauses (a),
(b), (c) or (e) of Section 7.1), net of underwriting discounts and commissions,
financing fees, legal fees and expenses of the financing parties, costs and
expenses resulting from the unwinding of Hedge Agreements (but only to the
extent such Hedge Agreements are interest rate swaps related to Indebtedness
that is being refinanced or repaid with the proceeds of such Indebtedness), and
all other out-of-pocket costs and expenses and disbursements paid or incurred by
the Borrower or any of its Subsidiaries in connection therewith to any Person
not an Affiliate of the Borrower.
 
 
12

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Net Proceeds”: proceeds in cash, checks or other cash equivalent financial
instruments as and when received by the Person making an Asset Disposition and
insurance proceeds (other than the proceeds of business interruption insurance)
or condemnation awards (and payments in lieu thereof) received on account of an
Event of Loss, net of:
 
(a) in the event of an Asset Disposition (i) all direct costs relating to such
Asset Disposition including brokerage commissions, underwriting fees and
discounts, legal fees, finder’s fees and other similar fees, costs and
commissions and related expenses that, in each case, are incurred in connection
with such event and paid or payable to any Person not an Affiliate of the
Borrower, (ii) sale, use or other transaction taxes incurred as a result
thereof, (iii) any amounts required to be deposited into escrow in connection
with the closing of such Asset Disposition (until any such amounts are released
therefrom to the Borrower or any of its Subsidiaries), (iv) the amount of any
reserve for adjustment in respect of the sale price of such asset or assets as
determined in accordance with GAAP, and (v) appropriate amounts to be provided
by the Borrower or any of its Subsidiaries as a reserve against any liabilities
associated with such Asset Disposition, as determined in accordance with GAAP,
and
 
(b) in the event of an Event of Loss, (i) all money actually applied or to be
applied to repair, reconstruct or replace the destroyed or damaged property or
the property affected by the condemnation or taking, (ii) all of the costs and
expenses incurred in connection with the collection of such proceeds, awards or
other payments including legal fees and expenses, court costs, filing fees, and
appraisal or valuation fees and expenses, and (iii) any amounts retained by or
paid to Persons having superior rights to such proceeds, awards or other
payments.
 
“Non-Funding Lender”: as defined in Section 2.2(c).
 
“Non-U.S. Lender”: each Lender (or the Administrative Agent) that is a Non-U.S.
Person.
 
“Non-U.S. Person”: any Person that is not a Domestic Person.
 
“Note”: a promissory note of the Borrower payable to any Lender in a principal
amount equal to the amount of such Lender’s Commitment evidencing the aggregate
Indebtedness of the Borrower to such Lender resulting from the Loans owing to
such Lender.
 
“Notice of Borrowing”: as defined in Section 2.2(a).
 
“Notice of Conversion or Continuation”: as defined in Section 2.10(a).
 
“Obligations”: the unpaid principal of and interest on (including, without
limitation, interest accruing after the maturity of the Loans and interest
accruing after the filing of any petition in bankruptcy, or the commencement of
any insolvency, reorganization or like proceeding, relating to the Borrower,
whether or not a claim for post-filing or post-petition interest is allowed in
such proceeding) the Loans and all other obligations and liabilities of the
Borrower to the Administrative Agent or to any Lender, whether direct or
indirect, absolute or contingent, due or to become due, or now existing or
hereafter incurred, which may arise under, out of, or in connection with, this
Agreement, any other Loan Document, or any other document made, delivered or
given in connection herewith or therewith, whether on account of principal,
interest, reimbursement obligations, fees, indemnities, costs, expenses
(including, without limitation, all fees, charges and disbursements of counsel
to the Administrative Agent or to any Lender that are required to be paid by the
Borrower pursuant hereto) or otherwise.
 
“OLP”:  Boardwalk Pipelines, LP, a Delaware limited partnership.
 
“Other Taxes”: as defined in Section 2.16(b).
 
 
13

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Participant Register”: as defined in Section 10.2(f) (Assignments and
Participations).
 
“Patriot Act”: the USA Patriot Act of 2001 (31 U.S.C. 5318 et seq.).
 
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
 
“Permitted Investor”: Loews Corporation, a Delaware corporation, and its Wholly
Owned Subsidiaries.
 
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”: at a particular time, any “employee pension benefit plan” (as defined in
Section 3(2) of ERISA) that is covered by Title IV of ERISA or Section 412 of
the Code and in respect of which the Borrower or a Commonly Controlled Entity is
(or, if such plan were terminated at such time, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
 
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including,
without limitation, Capital Stock.
 
“Public Offering”: the first underwritten public offering by an IPO Company of
its Capital Stock after the Effective Date pursuant to a registration statement
filed with the SEC in accordance with the Securities Exchange Act of 1933, as
amended, with gross proceeds in excess of $50,000,000.
 
“Purchase and Sale Agreement”:  Purchase and Sale Agreement dated as of October
16, 2011 between the Seller and the Borrower.
 
“Purchasing Lender”: as defined in Section 10.7 (Sharing of Payments, Etc.).
 
“Ratable Portion” or (other than in the expression “equally and
ratably”) “ratably”: with respect to any Lender, the percentage obtained by
dividing (a) the aggregate outstanding principal balance of the Loans owing to
such Lender by (b) the aggregate outstanding principal balance of the Loans
owing to all Lenders.
 
“Register”: as defined in Section 2.6(b).
 
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
 
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
 
“Required Lenders”: at any time, the holders of more than 50% of the aggregate
amount of the Commitments or, after the Effective Date, more than 50% of the
aggregate unpaid principal amount of the outstanding Loans. A Non-Funding Lender
shall not be included in the calculation of “Required Lenders.”
 
 
14

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Requirement of Law”: as to any Person, the Constituent Documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its Property or to which such Person or
any of its Property is subject.
 
“Responsible Officer”: the chief executive officer, president, chief financial
officer or other vice president or senior vice president of the Borrower, but in
any event, with respect to financial matters, the chief financial officer of the
Borrower.
 
“Restricted Payment”: any dividend or other distribution (whether in cash,
securities or other property) with respect to any Capital Stock in the Borrower
or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such equity interests in the Borrower or any Subsidiary, or any option,
warrant or other right to acquire any such equity interests in the Borrower or
any Subsidiary.
 
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
 
“Security”: any Capital Stock, voting trust certificate, bond, debenture, note
or other evidence of Indebtedness, whether secured, unsecured, convertible or
subordinated, or any certificate of interest, share or participation in, any
temporary or interim certificate for the purchase or acquisition of, or any
right to subscribe to, purchase or acquire, any of the foregoing, but shall not
include any evidence of the Obligations.
 
“Seller”:  Enterprise GTM Holdings L.P., a Delaware limited partnership.
 
“Selling Lender”: as defined in Section 10.7 (Sharing of Payments, Etc.).
 
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
 
“Solvent”: with respect to any Person, as of any date of determination, (a) the
amount of the “present fair saleable value” of the assets of such Person will,
as of such date, exceed the amount of all “liabilities of such Person,
contingent or otherwise”, as of such date, as such quoted terms are determined
in accordance with applicable federal and state laws governing determinations of
the insolvency of debtors, (b) the present fair saleable value of the assets of
such Person will, as of such date, be greater than the amount that will be
required to pay the liability of such Person on its debts as such debts become
absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and (d)
such Person will be able to pay its debts as they mature. For purposes of this
definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means any
(x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.
 
“S&P”: Standard & Poor’s Rating Services.
 
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the Board of Directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
 
 
15

--------------------------------------------------------------------------------

 
Exhibit 10.2
“Substitute Institution”: as defined in Section 2.17(a).
 
“Substitution Notice”: as defined in Section 2.17(a).
 
“Taxes”: as defined in Section 2.16(a).
 
“Type”: as to any Loan, its nature as a Base Rate Loan or a Eurodollar Rate
Loan.
 
“UCC”: the Uniform Commercial Code as from time to time in effect in the State
of New York.
 
“U.S. Lender”: each Lender (or the Administrative Agent) that is a Domestic
Person.
 
“Voting Stock”: Capital Stock of any Person having ordinary power to vote in the
election of members of the Board of Directors, managers, trustees or other
controlling Persons, of such Person, or its managing member or general partner
(or managing general partner if there is more than one general partner)
(irrespective of whether, at the time, Capital Stock of any other class or
classes of such entity shall have or might have voting power by reason of the
happening of any contingency).
 
“Wholly Owned Subsidiary”: as to any Person, any other Person all of the Capital
Stock of which (other than directors’ qualifying shares required by law) is
owned by such Person directly and/or through other Wholly Owned Subsidiaries.
 
Section 1.2 Other Definitional Provisions.  (a) Unless otherwise specified
therein, all terms defined in this Agreement shall have the defined meanings
when used in the other Loan Documents or any certificate or other document made
or delivered pursuant hereto or thereto.
 
(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
 
(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
 
(d) All calculations of financial ratios set forth in Section 5 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater.
 
(e) The terms “Lender” and “Administrative Agent” shall include, without
limitation, their respective successors.
 
(f) Upon the appointment of any successor Administrative Agent pursuant to
Section 9.7, references to Citibank, N.A. in Section 9.4 and to Citibank, N.A.
in the definitions of Base Rate and Eurodollar Base Rate shall be deemed to
refer to the financial institution then acting as the Administrative Agent or
one of its Affiliates if it so designates.
 
 
16

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 1.3 Accounting Terms and Principles.
 
(a) Except as set forth below, all accounting terms not specifically defined
herein shall be construed in conformity with GAAP and all accounting
determinations required to be made pursuant hereto (including for purpose of
measuring compliance with Section 5) shall, unless expressly otherwise provided
herein, be made in conformity with GAAP.
 
(b) If any change in the accounting principles used in the preparation of the
most recent financial statements referred to in Section 6.1 is hereafter
required or permitted by the rules, regulations, pronouncements and opinions of
the Financial Accounting Standards Board or the American Institute of Certified
Public Accountants (or any successors thereto) and such change is adopted by the
Borrower with the agreement of the Borrower’s independent certified public
accountants and results in a change in any of the calculations required by
Sections 5 or 7 that would not have resulted had such accounting change not
occurred, the parties hereto agree to enter into negotiations in order to amend
such provisions so as to equitably reflect such change such that the criteria
for evaluating compliance with such covenants by the Borrower shall be the same
after such change as if such change had not been made; provided, however, that
no change in GAAP that would affect a calculation that measures compliance with
any covenant contained in Sections 5 or 7 shall be given effect until such
provisions are amended to reflect such changes in GAAP.
 
SECTION 2                      
 


 
AMOUNT AND TERMS OF LOANS
 
Section 2.1 The Loans.  On the terms and subject to the conditions contained in
this Agreement, each Lender severally agrees to make a Loan in Dollars (each a
“Loan”) to the Borrower on the Effective Date in an aggregate principal amount
not to exceed such Lender’s Commitment.  The Loan shall be fully advanced on the
Effective Date, and the Lenders shall have no obligation to make any additional
advance under the Loan after such date.  Any amount repaid under the Loan may
not be reborrowed.
 
Section 2.2 Borrowing Procedures.
 
(a) The Borrowing shall be made on notice given by the Borrower to the
Administrative Agent not later than 11:00 a.m. (New York time) (i) on the
Business Day of the proposed Borrowing, in the case of a Borrowing of Base Rate
Loans and (ii) three Business Days prior to the date of the proposed Borrowing,
in the case of a Borrowing of Eurodollar Rate Loans. Such notice shall be in
substantially the form of Exhibit A (Form of Notice of Borrowing) (a “Notice of
Borrowing”), specifying (A) the date of such proposed Borrowing (which shall be
the Effective Date), (B) the aggregate amount of such proposed Borrowing, (C)
whether any portion of the proposed Borrowing will be of Base Rate Loans or
Eurodollar Rate Loans and (D) for each Eurodollar Rate Loan, the initial
Interest Period or periods thereof. Loans shall be made as Base Rate Loans
unless, subject to Section 2.13 (Special Provisions Governing Eurodollar Rate
Loans), the Notice of Borrowing specifies that all or a portion thereof shall be
Eurodollar Rate Loans. The Borrowing shall be in an aggregate amount of not less
than $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
 
(b) The Administrative Agent shall give to each Lender prompt notice of the
Administrative Agent’s receipt of a Notice of Borrowing and, if Eurodollar Rate
Loans are properly requested in such Notice of Borrowing, the applicable
interest rate determined pursuant to 2.13(a) (Determination of Interest Rate).
Each Lender shall, (x) before 2:00 p.m. (New York time) on the date of the
proposed Borrowing of Base Rate Loans and (y) before 11:00 a.m. (New York time)
on the date of the proposed Borrowing of Eurodollar Rate Loans, make available
to the Administrative Agent at its address referred to in Section 10.8 (Notices,
Etc.), in immediately available funds, such Lender’s Ratable Portion of such
proposed Borrowing. Upon fulfillment (or due waiver in accordance with Section
10.1) on the Effective Date, of the applicable conditions set forth in Section
4.1 (Conditions to Effectiveness), and after the Administrative Agent’s receipt
of such funds, the Administrative Agent shall make such funds available to the
Borrower.
 
 
17

--------------------------------------------------------------------------------

 
Exhibit 10.2
(c) The failure of any Lender to make on its Loan on the Effective Date or any
payment required by it (such Lender being a “Non-Funding Lender”), shall not
relieve any other Lender of its obligations to make such Loan or payment on such
date but no such other Lender shall be responsible for the failure of any
Non-Funding Lender to make a Loan or payment required under this Agreement.
 
Section 2.3 [Reserved].
 
Section 2.4 [Reserved].
 
Section 2.5 Termination of the Commitments; Repayment of Loans.
 
(a) The Commitment of each Lender shall terminate at the close of business on
the Effective Date.
 
(b) The Borrower promises to repay to the Administrative Agent for the account
of each Lender the entire unpaid principal amount of the Loans made to the
Borrower on the Maturity Date, or earlier if otherwise required by the terms
hereof.
 
Section 2.6 Evidence of Debt.
 
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing Indebtedness of the Borrower to such Lender resulting
from the Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
 
(b) (i)           The Administrative Agent, acting as agent of the Borrower
solely for this purpose and for tax purposes, shall establish and maintain at
its address referred to in Section 10.8 (Notices, Etc.) a record of ownership
(the “Register”) in which the Administrative Agent agrees to register by book
entry the Administrative Agent’s and each Lender’s interest in the Loan and in
the right to receive any payments hereunder and any assignment of any such
interest or rights. In addition, the Administrative Agent, acting as agent of
the Borrower solely for this purpose and for tax purposes, shall establish and
maintain accounts in the Register in accordance with its usual practice in which
it shall record (A) the names and addresses of the Lenders, (B) the Commitments
of each Lender from time to time, (C) the amount of the Loan made and, if a
Eurodollar Rate Loan, the Interest Period applicable thereto, (D) the amount of
any principal or interest due and payable, and paid, by the Borrower to, or for
the account of, each Lender hereunder, and (E) the amount of any sum received by
the Administrative Agent hereunder from the Borrower, whether such sum
constitutes principal or interest (and the type of Loan to which it applies),
fees, expenses or other amounts due under the Loan Documents and each Lender’s
share thereof, if applicable.
 
(ii) Notwithstanding anything to the contrary contained in this Agreement, the
Loans (including the Notes evidencing such Loans) are registered obligations and
the right, title, and interest of the Lenders and their assignees in and to such
Loans shall be transferable only upon notation of such transfer in the Register.
A Note shall only evidence the Lender’s or a registered assignee’s right, title
and interest in and to the related Loan, and in no event is any such Note to be
considered a bearer instrument or obligation. This Section 2.6(b) and Section
10.2 (Assignments and Participations) shall be construed so that the Loans are
at all times maintained in “registered form” within the meaning of Sections
163(f), 871(h)(2) and 881(c)(2) of the Code and any related regulations (or any
successor provisions of the Code or such regulations).
 
 
18

--------------------------------------------------------------------------------

 
Exhibit 10.2
(c) The entries made in the Register and in the accounts therein maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms. In addition, the Borrower, the Administrative Agent
and the Lenders shall treat each Person whose name is recorded in the Register
as a Lender for all purposes of this Agreement. Information contained in the
Register with respect to any Lender shall be available for inspection by the
Borrower, the Administrative Agent or such Lender at any reasonable time and
from time to time upon reasonable prior notice.
 
(d) Notwithstanding any other provision of the Agreement, in the event that any
Lender requests that the Borrower execute and deliver a promissory note or notes
payable to such Lender in order to evidence the Indebtedness owing to such
Lender by the Borrower hereunder, the Borrower shall promptly execute and
deliver a Note or Notes to such Lender evidencing any Loans of such Lender,
substantially in the form of Exhibit E (Form of Note).
 
Section 2.7 Optional Prepayments.  The Borrower may prepay the outstanding
principal amount of the Loans made to the Borrower in whole or in part at any
time; provided, however, that if any prepayment of any Eurodollar Rate Loan is
made by the Borrower other than on the last day of an Interest Period for such
Loan, the Borrower shall also pay any amount owing pursuant to Section 2.13(d)
(Breakage Costs). Any optional prepayment shall be made on notice given by the
Borrower to the Administrative Agent not later than 11:00 a.m. (New York time)
(i) on the Business Day of the proposed prepayment, in the case of a prepayment
of Base Rate Loans and (ii) three Business Days prior to the date of the
proposed prepayment, in the case of a prepayment of Eurodollar Rate Loans.  Each
such notice shall be irrevocable and shall specify the prepayment date and the
principal amount of each Borrowing or portion thereof to be prepaid.  Promptly
following receipt of any such notice relating to a Borrowing, the Administrative
Agent shall advise the Lenders of the contents thereof.  Partial prepayments of
Loans shall be in an aggregate principal amount of not less than $5,000,000 or
an integral multiple of $1,000,000 in excess thereof.  Each prepayment of a
Borrowing shall be applied ratably to the Loans included in the prepaid
Borrowing.
 
Section 2.8 Mandatory Prepayments.
 
(a) Debt Issuance.  Within three (3) Business Days after the receipt by the
Borrower or any of its Subsidiaries of any Net Debt Proceeds, the Borrower shall
prepay the Loans in an aggregate principal amount equal to 100% of such Net Debt
Proceeds.
 
(b) Asset Dispositions; Event of Loss.  If the Borrower or any of its
Subsidiaries shall at any time or from time to time make an Asset Disposition or
suffer an Event of Loss, then (A) the Borrower shall promptly notify the
Administrative Agent of such Asset Disposition or Event of Loss (including the
amount of the estimated Net Proceeds to be received by the Borrower and/or any
of its Subsidiaries in respect thereof) and (B) within three (3) Business Days
after receipt by the Borrower and/or any of its Subsidiaries of the Net Proceeds
of such Asset Disposition or such Event of Loss, the Borrower shall prepay the
Loans in an aggregate principal amount equal to 100% of such Net Proceeds;
provided, that in the case of up to $20,000,000 of Net Proceeds of Asset
Dispositions in any Fiscal Year, upon written notice by the Borrower to the
Administrative Agent not more than three (3) Business Days following receipt of
any Net Proceeds, such Net Proceeds shall be excluded from the prepayment
requirements of this Section 2.8(b) if (i) the Borrower provides to the
Administrative Agent in such notice a certification of its good faith estimate
of the Net Proceeds to be so expended and descriptions of the assets to be
acquired and (ii) within nine (9) months from the date of receipt of such Net
Proceeds, such Net Proceeds are applied to such acquisition (or committed to
such acquisition so long as such Net  Proceeds are actually applied to such
acquisition within one year of the receipt thereof); provided further that the
amount of such Net Proceeds not so used or committed after nine (9) months shall
be applied to a mandatory prepayment the Loans as set forth in this Section
2.8(b).
 
 
19

--------------------------------------------------------------------------------

 
Exhibit 10.2
(c) Excess Cash Flow.  During the period from the Effective Date until any
termination or refinancing of the Boardwalk Pipelines Credit Agreement, if a
Default or Event of Default shall have occurred and be continuing, then the
Borrower shall prepay the Loans in an aggregate principal amount equal to Excess
Cash Flow for each Fiscal Quarter ending during such period on the day following
the day on which financial statements are required to be delivered for such
Fiscal Quarter pursuant to Sections 6.1(a) or 6.1(b).
 
Section 2.9 Interest.
 
(a) Rate of Interest.  All Loans and the outstanding amount of all other
Obligations shall bear interest, in the case of Loans, on the unpaid principal
amount thereof from the date such Loans are made and, in the case of such other
Obligations, from the date such other Obligations are due and payable until, in
all cases, paid in full, except as otherwise provided in clause (c) below, as
follows:
 
(i) if a Base Rate Loan or such other Obligation, at a rate per annum equal to
the sum of (A) the Base Rate as in effect from time to time and (B) the
Applicable Margin for Loans that are Base Rate Loans; and
 
(ii) if a Eurodollar Rate Loan, at a rate per annum equal to the sum of (A) the
Eurodollar Rate determined for the applicable Interest Period and (B) the
Applicable Margin in effect from time to time during such Eurodollar Interest
Period.
 
(b) Interest Payments. (i) Interest accrued on each Base Rate Loan shall be
payable in arrears (A) on the first Business Day of each calendar quarter,
commencing on the first such day following the making of such Base Rate Loan,
and (B) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan (and, if such Interest Period has a duration of more
than three months, on each date during such Interest Period occurring every
three months from the first day of such Interest Period), (B) upon the payment
or prepayment thereof in full or in part and (C) if not previously paid in full,
at maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan,
and (iii) interest accrued on the amount of all other Obligations shall be
payable on demand from and after the time such Obligation becomes due and
payable (whether by acceleration or otherwise).
 
(c) Default Interest. Notwithstanding the rates of interest specified in
clause (a) above or elsewhere herein, effective immediately upon the occurrence
of an Event of Default specified in Section 8.1(a) and for as long thereafter as
such Event of Default shall be continuing, the principal balance of all Loans
and the amount of all other Obligations then due and payable shall bear interest
at a rate that is 2% per annum in excess of the rate of interest applicable to
such Loans or other Obligations from time to time. Such interest shall be
payable on the date that would otherwise be applicable to such interest pursuant
to clause (b) above or otherwise on demand.
 
 
20

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 2.10 Conversion/Continuation Option.
 
(a) The Borrower may elect (i) at any time on any Business Day to convert Base
Rate Loans or any portion thereof to Eurodollar Rate Loans and (ii) at the end
of any applicable Interest Period, to convert Eurodollar Rate Loans or any
portion thereof into Base Rate Loans or to continue such Eurodollar Rate Loans
or any portion thereof for an additional Interest Period; provided, however,
that the aggregate amount of the Eurodollar Loans for each Interest Period must
be in the amount of at least $5,000,000 or an integral multiple of $1,000,000 in
excess thereof. Each conversion or continuation shall be allocated among the
Loans of each Lender in accordance with such Lender’s Ratable Portion. Each such
election shall be in substantially the form of Exhibit F (a “Notice of
Conversion or Continuation”) and shall be made by the Borrower giving the
Administrative Agent at least three Business Days’ prior written notice
specifying (x) the amount and type of Loan being converted or continued, (y) in
the case of a conversion to or a continuation of Eurodollar Rate Loans, the
applicable Interest Period and (z) in the case of a conversion, the date of such
conversion.
 
(b) The Administrative Agent shall promptly notify each Lender of its receipt of
a Notice of Conversion or Continuation and of the options selected therein.
Notwithstanding the foregoing, no conversion in whole or in part of Base Rate
Loans to Eurodollar Rate Loans and no continuation in whole or in part of
Eurodollar Rate Loans upon the expiration of any applicable Interest Period
shall be permitted at any time at which (A) a Default or an Event of Default
shall have occurred and be continuing or (B) the continuation of, or conversion
into, a Eurodollar Rate Loan would violate any provision of 2.13 (Special
Provisions Governing Eurodollar Rate Loans).  If, within the time period
required under the terms of this Section 2.10, the Administrative Agent does not
receive a Notice of Conversion or Continuation from the Borrower containing a
permitted election to continue any Eurodollar Rate Loans for an additional
Interest Period or to convert any such Loans, then, upon the expiration of the
applicable Interest Period, such Loans shall be automatically converted to Base
Rate Loans. Each Notice of Conversion or Continuation shall be irrevocable.
 
Section 2.11 Fees.  The Borrower has agreed to pay to the Administrative Agent
and the Arrangers additional fees, the amount and dates of payment of which are
embodied in the Fee Letters.
 
Section 2.12 Payments and Computations.
 
(a) The Borrower shall make each payment hereunder (including fees and expenses)
not later than 11:00 a.m. (New York time) on the day when due, in Dollars, to
the Administrative Agent at its address referred to in Section 10.8 (Notices,
Etc.) in immediately available funds without set-off or counterclaim. The
Administrative Agent shall promptly thereafter cause to be distributed in
immediately available funds relating to the payment of principal, interest or
fees to the Lenders, in accordance with the application of payments set forth in
clause (f) for the account of their respective Applicable Lending Offices;
provided, however, that amounts payable pursuant to Sections 2.14 (Increased
Costs), 2.15 (Capital Adequacy), 2.16 (Taxes) or 2.13(c) or (d) (Special
Provisions Governing Eurodollar Rate Loans) shall be paid only to the affected
Lender or Lenders. Payments received by the Administrative Agent after 11:00
a.m. (New York time) shall be deemed to be received on the next Business Day.
 
(b) All computations of interest in respect of interest at the Base Rate (except
during such times as the Base Rate is determined pursuant to clause (c) of the
definition thereof) shall be made by the Administrative Agent on the basis of a
365/366-day year and actual days elapsed; all other computations of interest and
of fees shall be made by the Administrative Agent on the basis of a year of 360
days, in each case for the actual number of days (including the first day but
excluding the last day) occurring in the period for which such interest and fees
are payable. Each determination by the Administrative Agent of a rate of
interest hereunder shall be conclusive and binding for all purposes, absent
manifest error.
 
 
21

--------------------------------------------------------------------------------

 
Exhibit 10.2
(c) Each payment by the Borrower of any Loan (including interest or fees in
respect thereof) and each reimbursement of various costs, expenses or other
Obligation shall be made in Dollars.
 
(d) Whenever any payment hereunder shall be stated to be due on a day other than
a Business Day, the due date for such payment shall be extended to the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that if such extension would cause payment of interest on or
principal of any Eurodollar Rate Loan to be made in the next calendar month,
such payment shall be made on the immediately preceding Business Day. All
repayments of Loans shall be applied as follows: first, to repay Loans
outstanding as Base Rate Loans and then, to repay Loans outstanding as
Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Eurodollar Interest Periods being repaid prior to those having later expiring
Eurodollar Interest Periods.
 
(e) Unless the Administrative Agent shall have received notice from the Borrower
to the Lenders prior to the date on which any payment is due hereunder that the
Borrower will not make such payment in full, the Administrative Agent may assume
that the Borrower has made such payment in full to the Administrative Agent on
such date and the Administrative Agent may, in reliance upon such assumption,
cause to be distributed to each Lender on such due date an amount equal to the
amount then due such Lender. If and to the extent that the Borrower shall not
have made such payment in full to the Administrative Agent, each Lender shall
repay to the Administrative Agent forthwith on demand such amount distributed to
such Lender together with interest thereon (at the Federal Funds Rate for the
first Business Day and thereafter, at the rate applicable to Base Rate Loans)
for each day from the date such amount is distributed to such Lender until the
date such Lender repays such amount to the Administrative Agent.
 
(f) Except for payments and other amounts received by the Administrative Agent
and applied in accordance with the provisions of clause (g) below, all payments
and any other amounts received by the Administrative Agent from or for the
benefit of the Borrower shall be applied as follows: first, to pay principal of,
and interest on, the Loans then due and payable, second, to pay all other
Obligations of the Borrower then due and payable and third, as the Borrower so
designates. Payments in respect of Loans received by the Administrative Agent
shall be distributed to each Lender in accordance with such Lender’s Ratable
Portion and all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders as are entitled thereto
and, for such payments allocated to the Lenders, in proportion to their
respective Ratable Portions.
 
(g) The Borrower hereby irrevocably waives the right to direct the application
of any and all payments in respect of the Obligations after the occurrence and
during the continuance of an Event of Default and agrees that, notwithstanding
the provisions of clause (f) above, the Administrative Agent may, and, upon
either (A) the written direction of the Required Lenders or (B) the acceleration
of the Obligations pursuant to Section 8.1, shall, apply all payments in respect
of any Obligations of the Borrower in the following order:
 
(i) first, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Administrative Agent;
 
(ii) second, to pay Obligations in respect of any expense reimbursements or
indemnities then due to the Lenders;
 
(iii) third, to pay Obligations in respect of any fees then due to the
Administrative Agent and the Lenders;
 
(iv) fourth, to pay interest then due and payable in respect of the Loans;
 
(v) fifth, to pay or prepay principal amounts on all Loans ratably to the
aggregate principal amount of such Loans; and
 
(vi) sixth, to the ratable payment of all other Obligations;
 
 
22

--------------------------------------------------------------------------------

 
Exhibit 10.2
provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of clauses (i)
through (vi) above, the available funds being applied with respect to any such
Obligation (unless otherwise specified in such clause) shall be allocated to the
payment of such Obligation ratably, based on the proportion of the
Administrative Agent’s and each Lender’s interest in the aggregate outstanding
Obligations described in such clauses. The order of priority set forth in
clauses (i) through (vi) above may at any time and from time to time be changed
by the agreement of the Required Lenders without necessity of notice to or
consent of or approval by the Borrower or by any other Person that is not a
Lender. The order of priority set forth in clauses (i) through (iii) above may
be changed only with the prior written consent of the Administrative Agent in
addition to that of the Required Lenders.
 
Section 2.13 Special Provisions Governing Eurodollar Rate Loans.
 
(a) Determination of Interest Rate. The Eurodollar Rate for each Interest Period
for Eurodollar Rate Loans shall be determined by the Administrative Agent
pursuant to the procedures set forth in the definition of “Eurodollar Rate.” The
Administrative Agent’s determination shall be presumed to be correct absent
manifest error and shall be binding on the Borrower.
 
(b) Interest Rate Unascertainable, Inadequate or Unfair. In the event that (i)
the Administrative Agent determines that adequate and fair means do not exist
for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate then being determined is to be fixed or (ii) the Required
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period will not adequately reflect the cost to the Lenders of making or
maintaining such Loans for such Interest Period, the Administrative Agent shall
forthwith so notify the Borrower and the Lenders, whereupon each Eurodollar Loan
shall automatically, on the last day of the current Interest Period for such
Loan, convert into a Base Rate Loan and the obligations of the Lenders to make
Eurodollar Rate Loans or to convert Base Rate Loans into Eurodollar Rate Loans
shall be suspended until the Administrative Agent shall notify the Borrower that
the Required Lenders have determined that the circumstances causing such
suspension no longer exist.
 
(c) Illegality.  Notwithstanding any other provision of this Agreement, if any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
after the date of this Agreement shall make it unlawful, or any central bank or
other Governmental Authority shall assert that it is unlawful, for any Lender or
its Eurodollar Lending Office to make Eurodollar Rate Loans or to continue to
fund or maintain Eurodollar Rate Loans, then, on notice thereof and demand
therefor by such Lender to the Borrower through the Administrative Agent, (i)
the obligation of such Lender to make or to continue Eurodollar Rate Loans and
to convert Base Rate Loans into Eurodollar Rate Loans shall be suspended, and
each such Lender shall make a Base Rate Loan as part of any requested Borrowing
of Eurodollar Rate Loans and (ii) if the affected Eurodollar Rate Loans are then
outstanding, the Borrower shall convert each such Loan into a Base Rate Loan on
the respective last days of the then current Interest Periods with respect to
such Loans or within such earlier period as required by law. If, at any time
after a Lender gives notice under this clause (d), such Lender determines that
it may lawfully make Eurodollar Rate Loans, such Lender shall promptly give
notice of that determination to the Borrower and the Administrative Agent, and
the Administrative Agent shall promptly transmit the notice to each other
Lender. The Borrower’s right to request, and such Lender’s obligation, if any,
to make Eurodollar Rate Loans shall thereupon be restored.
 
 
23

--------------------------------------------------------------------------------

 
Exhibit 10.2
(d) Breakage Costs. In addition to all amounts required to be paid by the
Borrower pursuant to Section 2.9 (Interest), the Borrower shall compensate each
Lender, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund or maintain such
Lender’s Eurodollar Rate Loans to the Borrower but excluding any loss of the
Applicable Margin on the relevant Loans) that such Lender may sustain (i) if for
any reason (other than solely by reason of such Lender being a Non-Funding
Lender) a proposed Borrowing, conversion into or continuation of Eurodollar Rate
Loans does not occur on a date specified therefor in a Notice of Borrowing or a
Notice of Conversion or Continuation given by or on behalf of the Borrower or in
a telephonic request by or on behalf of it for borrowing or conversion or
continuation or a successive Interest Period does not commence after notice
therefor is given pursuant to Section 2.10 (Conversion/Continuation Option),
(ii) if for any reason any Eurodollar Rate Loan is prepaid (including
mandatorily pursuant to Section 2.8) on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (c) above or (iv) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof or on
a prepayment date specified in a notice of prepayment given pursuant to Section
2.7 (Optional Prepayments). The Lender making demand for such compensation shall
deliver to the Borrower concurrently with such demand a written statement as to
such losses, expenses and liabilities, and this statement shall be prima facie
evidence as to the amount of compensation due to such Lender, absent manifest
error.
 
Section 2.14 Increased Costs.  Increased Costs Generally.  If at any time any
Lender determines that the introduction of, or any change in or in the
interpretation of, any law, treaty or governmental rule, regulation or order
occurring after the Effective Date shall: (i) impose, modify or deem applicable
any reserve, special deposit, compulsory loan, insurance charge or similar
requirement against assets of, deposits with or for the account of, or credit
extended or participated in by, any Lender (except any reserve requirement
included in determining the Eurodollar Rate); (ii) subject any Lender or the
Administrative Agent to any Taxes (other than Taxes covered by Section 2.16
(Taxes))on its loans, loan principal, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or (iii)
impose on any Lender or the London interbank market any other condition, cost or
expense (other than Taxes) affecting this Agreement or Loans made by such Lender
or participation therein, and the result of any of the foregoing shall be to
increase the cost to such Lender or the Administrative Agent of making,
converting to, continuing or maintaining any Loan or of maintaining its
obligation to make any such Loan, or to reduce the amount of any sum received or
receivable by such Lender or the Administrative Agent (whether of principal,
interest or any other amount) then, upon request of such Lender or the
Administrative Agent, the Borrower will pay to such Lender or Administrative
Agent, as the case may be, such additional amount or amounts as will compensate
such Lender or the Administrate Agent, as the case may be, for such additional
costs incurred or reduction suffered.  The Borrower shall not be required to
compensate a Lender pursuant to this Section 2.14 for any increased costs
incurred more than 90 days prior to the date that such Lender notifies the
Borrower of the change in law giving rise to such increased costs and of such
Lender’s intention to claim compensation therefor; provided, however, that if
the change in law giving rise to such increased costs is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period).
 
 
24

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 2.15 Capital Adequacy.  If at any time any Lender determines that (a)
the adoption of, or any change in or in the interpretation of, any law, treaty
or governmental rule, regulation or order after the date of this Agreement
regarding capital adequacy, (b) compliance with any such law, treaty, rule,
regulation or order or (c) compliance with any guideline or request or directive
from any central bank or other Governmental Authority issued after the date
hereof (whether or not having the force of law) shall have the effect of
reducing the rate of return on such Lender’s (or any corporation controlling
such Lender’s) capital as a consequence of its obligations hereunder to a level
below that which such Lender or such corporation could have achieved but for
such adoption, change, compliance or interpretation, then, upon demand from time
to time by such Lender (with a copy of such demand to the Administrative Agent),
the Borrower shall pay to the Administrative Agent for the account of such
Lender, from time to time as specified by such Lender, additional amounts
sufficient to compensate such Lender for such reduction. A certificate as to
such amounts submitted to the Borrower and the Administrative Agent by such
Lender shall be conclusive and binding for all purposes absent manifest error;
provided that notwithstanding anything herein to the contrary, (y) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, guidelines or directives thereunder or issued in connection therewith and
(z) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, shall in each case be deemed to
be enacted, adopted or issued after the date of this Agreement, regardless of
the date enacted, adopted or issued. The Borrower shall not be required to
compensate a Lender pursuant to this Section 2.15 for any reduced rate of return
incurred more than 90 days prior to the date that such Lender notifies the
Borrower of the change in law giving rise to such reduced rate of return and of
such Lender’s intention to claim compensation therefor; provided, however, that
if the change in law giving rise to such reduction is retroactive, then the
90-day period referred to above shall be extended to include the period of
retroactive effect thereof (to the extent that such period of retroactive effect
is not already included in such 90-day period).
 
Section 2.16 Taxes.
 
(a) Except as otherwise provided in this Section 2.16, any and all payments by
the Borrower under each Loan Document shall be made free and clear of and
without deduction for any and all present or future taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
excluding in the case of each Lender and the Administrative Agent (A) taxes
imposed on or measured by its net income, and franchise or state and local
margins taxes (including the Texas Margin Tax), in each case imposed on it, by
the jurisdiction (or any political subdivision thereof) under the laws of which
such Lender or the Administrative Agent (as the case may be) is organized or in
which its principal office is located or, in the case of any Lender, in which
its Applicable Lending Office is located, or as a result of a present or former
connection between such Lender or the Administrative Agent (as applicable) and
the jurisdiction of the Governmental Authority imposing such tax or any taxing
authority thereof or therein, (B) branch profits taxes imposed by any
jurisdiction described in (A) above, (C) any U.S. withholding taxes payable with
respect to payments under the Loan Documents under laws (including any statute,
treaty or regulation) in effect on the Effective Date (or, in the case of (y) an
Eligible Assignee, the date of the Assignment and Acceptance, and (z) a
successor Administrative Agent, the date of the appointment of such
Administrative Agent) applicable to such Lender or the Administrative Agent, as
the case may be, or are attributable to such Non-U.S. Lender’s failure to comply
with Section 2.16(g), but not excluding any U.S. withholding taxes payable as a
result of any change in such laws occurring after the Effective Date (or after
the date of such Assignment and Acceptance or the date of such appointment of
such Administrative Agent), (D) any backup withholding taxes, and (E) any U.S.
withholding taxes imposed under FATCA (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”). If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to any Lender or
the Administrative Agent (w) the sum payable shall be increased as may be
necessary so that, after making all required deductions (including deductions
applicable to additional sums payable under this Section 2.16, such Lender or
the Administrative Agent (as the case may be) receives an amount equal to the
sum it would have received had no such deductions been made, (x) the Borrower
shall make such deductions, (y) the Borrower shall pay the full amount deducted
to the relevant taxing authority or other authority in accordance with
applicable law and (z) the Borrower shall deliver to the Administrative Agent
evidence of such payment.
 
 
25

--------------------------------------------------------------------------------

 
Exhibit 10.2
(b) In addition, the Borrower agrees to pay any present or future stamp,
documentary taxes or other similar taxes, charges or similar levies of the
United States or any political subdivision thereof or any applicable foreign
jurisdiction, and all liabilities with respect thereto, in each case arising
from any payment made under any Loan Document or from the execution, delivery or
registration of, or otherwise with respect to, any Loan Document (collectively,
“Other Taxes”).
 
(c) The Borrower shall indemnify each Lender and the Administrative Agent for
the full amount of Taxes and Other Taxes (including any Taxes and Other Taxes
imposed by any jurisdiction on amounts payable under this Section 2.16) paid by
such Lender or the Administrative Agent (as the case may be) and any liability
(including for penalties, interest and expenses) arising therefrom or with
respect thereto, whether or not such Taxes or Other Taxes were correctly or
legally asserted.  The Borrower shall not be required to indemnify any Lender or
the Administrative Agent pursuant to this Section 2.16 for any Taxes and Other
Taxes incurred more than 180 days prior to the date that such Lender or the
Administrative Agent notifies the Borrower of the claim giving rise to Taxes and
Other Taxes and of the Lender's or the Administrative Agent's intention to claim
indemnification therefor; provided, however, if the claim giving rise to such
Taxes or Other Taxes is retroactive, then the 180-day period referred to above
shall be extended to include the period of retroactive effect thereof (to the
extent that such period of retroactive effect is not already included in such
180-day period).  This indemnification shall be made within 30 days from the
date such Lender or the Administrative Agent (as the case may be) makes written
demand therefor.
 
(d) Within 30 days after the date of any payment of Taxes or Other Taxes by the
Borrower, the Borrower shall furnish to the Administrative Agent, at its address
referred to in Section 10.8 (Notices, Etc.), the original or a certified copy of
a receipt evidencing payment thereof.
 
(e) Each Lender shall severally indemnify the Administrative Agent, within 30
days after demand therefor, for (i) any Taxes attributable to such Lender (but
only to the extent that the Borrower has not already indemnified the
Administrative Agent for such Taxes and without limiting the obligation of the
Borrower), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 10.2(f) relating to the maintenance of a Participant
Register and (iii) taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.16(e).
 
(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder or under the Guaranty, the agreements and obligations of the Borrower
contained in this Section 2.16 shall survive the payment in full of the
Obligations.
 
(g) Each Non-U.S. Lender that is entitled to an exemption from U.S. withholding
tax, or that is subject to such tax at a reduced rate under an applicable tax
treaty, shall (v) on or prior to the Effective Date in the case of each Non-U.S.
Lender that is a signatory hereto, (w) on or prior to the date of the Assignment
and Acceptance pursuant to which such Non-U.S. Lender becomes a Lender, on or
prior to the date a successor Administrative Agent becomes the Administrative
Agent hereunder, (x) on or prior to the date on which any such form or
certification expires or becomes obsolete, (y) after the occurrence of any event
requiring a change in the most recent form or certification previously delivered
by it to the Borrower and the Administrative Agent, and (z) from time to time
thereafter if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of each of
the following, as applicable:
 
 
26

--------------------------------------------------------------------------------

 
Exhibit 10.2
(i) (A) Form W-8ECI (claiming exemption from U.S. withholding tax because the
income is effectively connected with a U.S. trade or business) or any successor
form, (B) Form W-8BEN (claiming exemption from, or a reduction of, U.S.
withholding tax under an income tax treaty) or any successor form, (C) in the
case of a Non-U.S. Lender claiming exemption under Sections 871(h) or 881(c) of
the Code, (x) a Form W-8BEN or any successor form, and (y) a certificate to the
effect that such Non-U.S. Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (3) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code or (D) any
other applicable form, certificate or document prescribed by the IRS certifying
as to such Non-U.S. Lender’s entitlement to such exemption from U.S. withholding
tax or reduced rate with respect to all payments to be made to such Non-U.S.
Lender under the Loan Documents. Unless the Borrower and the Administrative
Agent have received forms or other documents satisfactory to them indicating
that payments under any Loan Document to or for a Non-U.S. Lender are not
subject to U.S. withholding tax or are subject to such tax at a rate reduced by
an applicable tax treaty, the Borrower and the Administrative Agent shall
withhold amounts required to be withheld by applicable Requirements of Law from
such payments at the applicable statutory rate.
 
(ii) Each U.S. Lender shall (v) on or prior to the Effective Date in the case of
each U.S. Lender that is a signatory hereto, (w) on or prior to the date of the
Assignment and Acceptance pursuant to which such U.S. Lender becomes a Lender or
on or prior to the date a successor Administrative Agent becomes the
Administrative Agent hereunder, (x) on or prior to the date on which any such
form or certification expires or becomes obsolete, (y) after the occurrence of
any event requiring a change in the most recent form or certification previously
delivered by it to the Borrower and the Administrative Agent, and (z) from time
to time if requested by the Borrower or the Administrative Agent, provide the
Administrative Agent and the Borrower with two completed originals of Form W-9
(certifying that such U.S. Lender is entitled to an exemption from U.S. backup
withholding tax) or any successor form. Solely for purposes of this
Section 2.16(g), a U.S. Lender shall not include a Lender or an Administrative
Agent that may be treated as an exempt recipient based on the indicators
described in Treasury Regulation section 1.6049-4(c)(1)(ii)(A) or (M).
 
(h) If a payment made to a Lender under any Loan Document would be subject to
U.S. withholding tax imposed by FATCA if such Lender were to fail to comply with
the applicable reporting requirements of FATCA (including those contained in
Section 1471(b) or 1472(b) of the Code, as applicable), such Lender shall
deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this Section 2.16(h), “FATCA” shall include any amendments made to FATCA after
the date of this Agreement.
 
 
27

--------------------------------------------------------------------------------

 
Exhibit 10.2
(i) Any Lender claiming any additional amounts payable pursuant to this
Section 2.16 shall use its reasonable efforts (consistent with its internal
policies and Requirements of Law) to change the jurisdiction of its Applicable
Lending Office if the making of such a change would avoid the need for, or
reduce the amount of, any such additional amounts that would be payable or may
thereafter accrue and would not, in the sole determination of such Lender, be
otherwise disadvantageous to such Lender.  The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
change in jurisdiction.  Subject to the foregoing, Lenders agree to use
reasonable efforts to select an Applicable Lending Office which will eliminate
or reduce taxes and other costs and expenses for the Borrower.
 
(j) If any Lender or the Administrative Agent, as determined in its sole
discretion exercised in good faith, ever receives any refund of or credit with
respect to any Taxes or Other Taxes as to which it has been indemnified by the
Borrower, or with respect to which the Borrower has paid additional amounts
pursuant to this Section 2.16, it shall pay over to the Borrower an amount equal
to such refund or credit (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.16 with respect to
the Taxes or Other Taxes giving rise to such refund or credit), net of all
out-of-pocket expenses of such Lender or the Administrative Agent and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund or credit); provided that the Borrower, upon the
request of such Lender or the Administrative Agent, agrees to repay the amount
paid over to the Borrower, to such Lender or the Administrative Agent in the
event the Lender or the Administrative Agent is required to repay such refund or
credit to such Governmental Authority. This paragraph shall not be construed to
require the Lender or the Administrative Agent to make available its tax returns
(or any other information relating to its taxes which it deems confidential) to
the Borrower or any other Person.
 
Section 2.17 Substitution of Lenders.
 
(a) In the event that (i)(A) any Lender makes a claim under Sections 2.14
(Increased Costs) or 2.15 (Capital Adequacy), (B) it becomes illegal for any
Lender to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Borrower pursuant to Section 2.13(d) (Illegality), (C) the Borrower
is required to make any payment pursuant to Section 2.16 (Taxes) that is
attributable to a particular Lender, (D) any Lender becomes a Non-Funding Lender
or (E) any Lender fails to approve an amendment, waiver or other modification to
this Agreement that requires the approval of all Lenders and at least the
Required Lenders have approved such amendment, waiver or other modification,
(ii) in the case of clause (i)(A) above, as a consequence of increased costs in
respect of which such claim is made, the effective rate of interest payable to
such Lender under this Agreement with respect to its Loans materially exceeds
the effective average annual rate of interest payable to the Required Lenders
under this Agreement and (iii) in the case of clause (i)(A), (B) and (C) above,
Lenders holding at least 75% of the aggregate outstanding principal balance of
the Loans are not subject to such increased costs or illegality, payment or
proceedings (any such Lender, an “Affected Lender”), the Borrower may substitute
any Lender and, if reasonably acceptable to the Administrative Agent, any other
Eligible Assignee (a “Substitute Institution”) for such Affected Lender
hereunder, after delivery of a written notice (a “Substitution Notice”) by the
Borrower to the Administrative Agent and the Affected Lender within a reasonable
time (in any case not to exceed 90 days) following the occurrence of any of the
events described in clause (i) above that the Borrower intends to make such
substitution; provided, however, that, if more than one Lender claims increased
costs, illegality or right to payment arising from the same act or condition and
such claims are received by the Borrower within 30 days of each other, then the
Borrower may substitute all, but not (except to the extent the Borrower has
already substituted one of such Affected Lenders before the Borrower’s receipt
of the other Affected Lenders’ claim) less than all, Lenders making such claims.
 
 
28

--------------------------------------------------------------------------------

 
Exhibit 10.2
(b) If the Substitution Notice was properly issued under this Section 2.17, the
Affected Lender shall sell, and the Substitute Institution shall purchase, all
rights and claims of such Affected Lender under the Loan Documents and the
Substitute Institution shall assume, and the Affected Lender shall be relieved
of, the Affected Lender’s Loans and all other prior unperformed obligations of
the Affected Lender under the Loan Documents (other than in respect of any
damages (which pursuant to Section 10.5 (Limitation of Liability), do not
include exemplary or punitive damages, to the extent permitted by applicable
law) in respect of any such unperformed obligations). Such purchase and sale
(and the corresponding assignment of all rights and claims hereunder) shall be
recorded in the Register maintained by the Administrative Agent and shall be
effective on (and not earlier than) the later of (i) the receipt by the Affected
Lender of its Ratable Portion of the aggregate outstanding principal balance of
the Loans, together with any other Obligations owing to it, (ii) the receipt by
the Administrative Agent of an agreement in form and substance satisfactory to
it and the Borrower whereby the Substitute Institution shall agree to be bound
by the terms hereof and (iii) the payment in full to the Affected Lender in cash
of all fees, unreimbursed costs and expenses and indemnities accrued and unpaid
through such effective date. Upon the effectiveness of such sale, purchase and
assumption, the Substitute Institution shall become a “Lender” hereunder for all
purposes of this Agreement having a Loan in an outstanding principal amount
equal to such Affected Lender’s Loan assumed by it; provided, however, that all
indemnities under the Loan Documents shall continue in favor of such Affected
Lender with respect to the period prior to the time the Substitute Institution
replaces the Affected Lender.
 
(c) Each Lender agrees that, if it becomes an Affected Lender and its rights and
claims are assigned hereunder to a Substitute Institution pursuant to this
Section 2.17, it shall execute and deliver to the Administrative Agent an
Assignment and Acceptance to evidence such assignment, together with any Note
(if such Loans are evidenced by a Note) evidencing the Loans subject to such
Assignment and Acceptance; provided, however, that the failure of any Affected
Lender to execute an Assignment and Acceptance shall not render such assignment
invalid.
 
SECTION 3                      
 


 
REPRESENTATIONS AND WARRANTIES
 
To induce the Agents and the Lenders to enter into this Agreement and to make
the Loans, the Borrower hereby represents and warrants to each Agent and each
Lender that:
 
Section 3.1 Financial Condition.  The unaudited combined balance sheet of
Crystal and its Subsidiaries for the year ending December 31, 2010, and the
related unaudited combined statement of income for the period ended on such
date, present fairly, in all material respects, the combined financial condition
of Crystal as at such date, and the combined results of its operations for the
period then ended. The unaudited combined balance sheet of Crystal and its
Subsidiaries as at June 30, 2011, and the related unaudited combined statement
of income for the six-month period ended on such date, present fairly in all
material respects the combined financial condition of Crystal as at such date,
and the combined results of its operations for the six-month period then ended
(subject to normal year-end audit adjustments and the absence of notes).  The
consolidated pro forma balance sheet of the Borrower and its Subsidiaries as at
the Effective Date, presents fairly the consolidated pro forma financial
condition of the Borrower and its Subsidiaries as at such date, in each case
after giving effect to the Acquisition and the Loans.  All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with GAAP applied consistently throughout the periods
involved (except as approved by the aforementioned firm of accountants and
disclosed therein).
 
Section 3.2 No Change.  Since December 31, 2010 there has been no development or
event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
 
29

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 3.3 Corporate Existence; Compliance with Law; Contractual
Obligations.  Each of the Borrower and its Subsidiaries (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the limited partnership, limited liability company,
corporate or other power and authority, and the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
limited partnership, limited liability company, corporation or other
organization and in good standing under the laws of each jurisdiction where its
ownership, lease or operation of Property or the conduct of its business
requires such qualification, (d) is in compliance with all Requirements of Law
and (e) is in compliance with all of its Contractual Obligations except, in the
case of clauses (c), (d) and (e), to the extent that the failure to comply
therewith could not, in the aggregate, reasonably be expected to have a Material
Adverse Effect.
 
Section 3.4 Limited Liability Company Power; Authorization; Enforceable
Obligations.  The Borrower has the limited liability company (or equivalent)
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to borrow hereunder. The Borrower has taken
all necessary limited liability company (or equivalent) or other necessary
action to authorize the execution, delivery and performance of the Loan
Documents to which it is a party and to authorize the borrowings on the terms
and conditions of this Agreement. No consent or authorization of, filing with,
notice to or other act by or in respect of, any Governmental Authority or any
other Person is required in connection with the borrowings hereunder or the
execution, delivery, validity or enforceability of this Agreement or any of the
other Loan Documents, except for consents, authorizations, filings and notices
described in Schedule 3.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
performance of this Agreement or any of the other Loan Documents, except (i)
routine consents, authorizations, filings and notices required to be made in the
ordinary course of business and (ii) consents, authorizations, filings and
notices not required to consummate the transactions occurring on the date hereof
but required to be obtained or made after the date hereof to enable the Borrower
or any of its Subsidiaries to comply with the requirements of any applicable
law. This Agreement has been, and, upon execution, each Loan Document to which
it is a party shall have been, duly executed and delivered on behalf of the
Borrower. This Agreement constitutes, and each other Loan Document that is an
agreement or instrument to which the Borrower is a party upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
 
Section 3.5 No Legal Bar.  The execution, delivery and performance of this
Agreement and the other Loan Documents, the borrowings hereunder and the use of
the proceeds thereof will not violate any Requirement of Law, any Constituent
Document of the Borrower or any of its Subsidiaries or any material Contractual
Obligation of the Borrower or its Subsidiaries and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
 
Section 3.6 No Material Litigation.  Except as set forth on Schedule 3.6, no
litigation, investigation or proceeding of or before any arbitrator or
Governmental Authority is pending or, to the knowledge of the Borrower,
threatened by or against the Borrower or any of its Subsidiaries, or against any
of its or their respective properties or revenues (a) with respect to any of the
Loan Documents or any of the transactions contemplated hereby or thereby, or (b)
that could reasonably be expected to have a Material Adverse Effect.
 
 
30

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 3.7 No Default.  No Default or Event of Default has occurred and is
continuing.
 
Section 3.8 Ownership of Property; Liens.  Each of the Borrower and each of its
Subsidiaries has Defensible Title to all real property used or necessary for,
and material to, the conduct of its business, and Defensible Title to, or a
valid leasehold interest in, all its other Property used or necessary for, and
material to, the conduct of its business, and none of such Property is subject
to any Lien except for Liens permitted by Section 7.2.
 
Section 3.9 Taxes.  Each of the Borrower and each of its Subsidiaries has filed
or caused to be filed all material Federal, state and other tax returns that are
required to be filed and has paid all taxes due and payable on said returns or
on any assessments made against it or any of its Property and all other taxes,
fees or other charges imposed on it or any of its Property by any Governmental
Authority (other than any the amount or validity of which are currently being
contested in good faith by appropriate proceedings and with respect to which
reserves in conformity with GAAP have been provided on the books of the Borrower
and its Subsidiaries or any amount the failure to pay could not reasonably be
expected to have a Material Adverse Effect); and no tax Lien (other than a Lien
permitted under Section 7.2 (Limitations upon Liens))  has been filed, and, to
the knowledge of the Borrower, no claim is being asserted, with respect to any
such tax, fee or other charge.
 
Section 3.10 ERISA.  Neither a Reportable Event nor any failure to meet the
minimum funding standards under Sections 412 and 430 of the Code or Sections 302
and 303 of ERISA has occurred during the five-year period prior to the date on
which this representation is made or deemed made with respect to any Single
Employer Plan that, when taken together with all other such Reportable Events
for which liability is reasonably expected to occur, could reasonably be
expected to result in a Material Adverse Effect, and each Single Employer Plan
has complied in all respects with the applicable provisions of ERISA and the
Code, except any such failures to comply that could not reasonably be expected
to have a Material Adverse Effect. No termination of a Single Employer Plan has
occurred under Section 4041(c) or Section 4042 of ERISA, and no Lien in favor of
the PBGC or a Plan has arisen, during such five-year period. The present value
of all accrued benefits under each Single Employer Plan (based on those
assumptions used to fund such Plans) did not, as of the last annual valuation
date prior to the date on which this representation is made or deemed made,
exceed the value of the assets of such Plan allocable to such accrued benefits
by an amount that could reasonably be expected to have a Material Adverse
Effect. Neither the Borrower nor any Commonly Controlled Entity has had a
complete or partial withdrawal from any Multiemployer Plan that has resulted or
could reasonably be expected to result in a material liability under ERISA, and
neither the Borrower nor any Commonly Controlled Entity would become subject to
any liability that could reasonably be expected to have a Material Adverse
Effect if the Borrower or any such Commonly Controlled Entity were to withdraw
completely from all Multiemployer Plans as of the valuation date most closely
preceding the date on which this representation is made or deemed made. No such
Multiemployer Plan is in Reorganization or Insolvent.
 
Section 3.11 Use of Proceeds.  The proceeds of the Loans shall be used solely
(a) to finance the Acquisition, and (b) for the payment of transaction costs,
fees and expenses incurred in connection with the Acquisition, this Agreement
and the transactions contemplated hereby and thereby.
 
Section 3.12 Environmental Matters.  Other than exceptions to any of the
following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
 
(a) Each of the Borrower and each of its Subsidiaries: (i) is, and within the
period of all applicable statutes of limitation has been, in compliance with all
applicable Environmental Laws; (ii) holds all Environmental Permits (each of
which is in full force and effect) required for any of its current or intended
operations or for any property owned, leased, or otherwise operated by it; and
(iii) is, and within the period of all applicable statutes of limitation has
been, in compliance with all of its Environmental Permits.
 
 
31

--------------------------------------------------------------------------------

 
Exhibit 10.2
(b) There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Subsidiaries is, or to the knowledge of
the Borrower will be, named as a party that is pending or, to the knowledge of
the Borrower, threatened.
 
Section 3.13 Accuracy of Information, etc.  No statement or information (other
than the projections and pro forma financial information referred to in the
following sentence) contained in this Agreement, any other Loan Document or any
other material document or certificate furnished to the Administrative Agent or
the Lenders or any of them, by or on behalf of the Borrower or any of its
Subsidiaries for use in connection with the transactions contemplated by this
Agreement or the other Loan Documents (taken as a whole with all other
statements or information so furnished and as modified or supplemented by other
information or statements so furnished on or before the time this representation
is made or deemed made with respect thereto), contained any untrue statement of
a material fact or omitted to state a material fact necessary in order to make
the statements contained herein or therein not materially misleading. The
projections and pro forma financial information contained in the materials
referenced above are based upon good faith estimates and assumptions believed by
management of the Borrower to be reasonable at the time made, it being
recognized by the Lenders that such financial information as it relates to
future events is not to be viewed as fact, is subject to significant
uncertainties and contingencies, and that actual results during the period or
periods covered by such financial information may differ from the projected
results set forth therein by a material amount.
 
Section 3.14 Solvency.  Both before and after giving effect to (a) the Loans to
be made or extended on the Effective Date, (b) the disbursement of the proceeds
of such Loans pursuant to the instructions of the Borrower, and (c) the payment
and accrual of all transaction costs in connection with the foregoing, the
Borrower and its Subsidiaries, taken as a whole, are Solvent.
 
Section 3.15 Subsidiaries; Borrower Information.  (a) Set forth on Schedule
3.15(a) is a complete and accurate list showing, as of the Effective Date, all
Subsidiaries of the Borrower. Schedule 3.15(a) sets forth as of the Effective
Date the name and jurisdiction of organization of each such Subsidiary, and as
to each such Subsidiary, the percentage of each class of Capital Stock owned by
the Borrower and each of its Subsidiaries. As of the Effective Date, there are
no outstanding subscriptions, options, warrants, calls, rights or other
agreements or commitments (other than stock options granted to employees or
directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any of its Subsidiaries, except as disclosed on
Schedule 3.15(a).
 
(b) Schedule 3.15(b) sets forth as of the Effective Date the name, address of
principal place of business and tax identification number of the Borrower.
 
Section 3.16 Margin Regulations.  The Borrower is not engaged in the business of
extending credit for the purpose of purchasing or carrying margin stock (within
the meaning of Regulation U of the Federal Reserve Board), and no proceeds of
any Loan will be used to purchase or carry any such margin stock or to extend
credit to others for the purpose of purchasing or carrying any such margin stock
in contravention of Regulation T, U or X of the Federal Reserve Board.
 
Section 3.17 Investment Company Act.  None of the Borrower or any of its
Subsidiaries is an “investment company”, or a company "controlled" by an
"investment company", within the meaning of the Investment Company Act of 1940,
as amended.
 
 
32

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 3.18 Insurance.  All policies of insurance of any kind or nature of the
Borrower or any of its Subsidiaries, including policies of life, fire, theft,
product liability, public liability, property damage, other casualty, employee
fidelity, workers’ compensation and employee health and welfare insurance, are
in full force and effect and are of a nature and provide such coverage as is
customarily carried by businesses of the size and character of such Person.
 
Section 3.19 Foreign Assets Control Regulations, Etc.
 
(a) No proceeds of the Loans will be used, directly or indirectly, in violation
of the Trading with the Enemy Act, as amended, or any of the foreign assets
control regulations of the United States Treasury Department (31 CFR, Subtitle
B, Chapter V, as amended) or any enabling legislation or executive order
relating thereto.
 
(b) None of the Borrower or any of its Subsidiaries (i) is, or will become, a
Person described or designated in the Specially Designated Nationals and Blocked
Persons List of the Office of Foreign Assets Control or in Executive Order No.
13224 on Terrorist Financing, effective September 23, 2001, or (ii) engages or
will engage in any dealings or transactions, or is or will be otherwise
associated, with any such Person. The Borrower and its Subsidiaries are in
compliance, in all material respects, with the Patriot Act and, to the extent
requested by any Lender, have provided such information to the Lenders as
required by Section 10.19 (Patriot Act Notice).
 
(c) No proceeds of the Loans will be used, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended, assuming in all cases that such Act applies to the
Borrower and its Subsidiaries.
 
SECTION 4                      
 


 
CONDITIONS PRECEDENT
 
Section 4.1 Conditions to Effectiveness.  The effectiveness of this Agreement is
subject to the satisfaction (or due waiver in accordance with Section 10.1
(Amendments, Waivers, Etc.)), prior to or concurrently with the Effective Date,
of the following conditions precedent:
 
(a) Loan Documents. The Administrative Agent shall have received (i) this
Agreement, executed and delivered by a duly authorized officer of the Borrower
and the Lenders, and (ii) for the account of each Lender requesting the same, a
Note of the Borrower conforming to the requirements set forth herein.
 
(b) Fees. The Lenders, the Administrative Agent and the Arrangers shall have
received on or before the Effective Date all fees required to be paid, and all
expenses for which invoices have been presented (including reasonable fees,
disbursements and other charges of counsel to the Administrative Agent) at least
one Business Day prior to the Effective Date.
 
(c) Closing Certificate.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Effective Date,
substantially in the form of Exhibit B (Form of Closing Certificate), with (i) a
copy of its certificate of formation (or equivalent), certified as of a recent
date by the Secretary of State of the State of Delaware, together with a
certificate of such official attesting to the good standing of the Borrower,
(ii) a certification by the Secretary or Assistant Secretary of the Borrower of
the names and true signatures of each officer of the Borrower that has been
authorized to execute and deliver any Loan Document or other document required
hereunder to be executed and delivered by or on behalf of the Borrower, (iii)
the limited liability company agreement (or equivalent) of the Borrower as in
effect on the date of such certification, (iv) the resolutions and consent of
the Borrower’s Board of Directors approving and authorizing the execution,
delivery and performance of this Agreement and the other Loan Documents to which
it is a party, (v) a certification that there has been no change to the
certificate of formation (or equivalent) of the Borrower delivered pursuant to
clause (i) above and (vi) a copy of the Operations and Maintenance Agreement
entered into between the Borrower and Gulf South Pipeline Company, LP on or
before the Effective Date and as in effect on the date of such certification.
 
 
33

--------------------------------------------------------------------------------

 
Exhibit 10.2
(d) Solvency Certificate. The Administrative Agent and the Lenders shall have
received a certification given by the chief financial officer of the Borrower in
his capacity as such (and not in his individual capacity), dated the Effective
Date, in the form of Exhibit G.
 
(e) Legal Opinions. The Administrative Agent shall have received the legal
opinions of Vinson & Elkins LLP, counsel to the Borrower, substantially in the
form of Exhibit C (Form of Legal Opinion of Vinson & Elkins LLP).
 
(f) Financial Statements. The Administrative Agent shall have received copies of
(i) an unaudited consolidated balance sheet of Crystal and its Subsidiaries for
the year ending December 31, 2010, and the related unaudited consolidated
statement of income for such year, and (ii) the unaudited consolidated balance
sheet of Crystal and its Subsidiaries as at June 30, 2011, and the related
unaudited consolidated statement of income for the six-month period ended on
such date (all such financial statements to be complete and correct in all
material respects and to be prepared in reasonable detail and in accordance with
GAAP applied consistently throughout the periods reflected therein and with
prior periods (except as approved by such accountants or officer, as the case
may be, and disclosed therein)) and (iii) a pro forma balance sheet of the
Borrower and its Subsidiaries as of the Effective Date giving pro forma effect
to the Acquisition and the Loans, each in form reasonably acceptable to the
Administrative Agent.
 
(g) Officer’s Certificate. The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower to the effect that the
following statements shall be true on the Effective Date, both before and after
giving effect to the borrowing of the Loans and to the application of the
proceeds thereof:
 
(i) the representations and warranties set forth in Section 3 (Representations
and Warranties) and in the other Loan Documents shall be true and correct in all
material respects (other than those representations and warranties that are
subject to a materiality qualifier, in which case such representations and
warranties shall be true and correct in all respects as written, including the
materiality qualifiers) on and as of any such date with the same effect as
though made on and as of such date, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects (other than those representations and warranties that are subject to a
materiality qualifier, in which case such representations and warranties shall
be true and correct in all respects as written, including the materiality
qualifiers) as of such earlier date;
 
(ii) no Default or Event of Default shall have occurred and be continuing; and
 
(iii) since December 31, 2010, there shall not have been any material adverse
change in the business, assets, liabilities, operations or condition (financial
or otherwise) of Crystal and its Subsidiaries, taken as a whole, the Borrower
and its Subsidiaries, taken as a whole, the Borrower Affiliates taken as a whole
or the Permitted Investor.
 
 
34

--------------------------------------------------------------------------------

 
Exhibit 10.2
(h) Approvals. All governmental and third party approvals necessary in
connection with this Agreement, the Acquisition and the transactions
contemplated hereby and thereby shall have been obtained and be in full force
and effect (other than those third party consents to the Acquisition that are
immaterial and that are not required to be delivered prior to the closing of the
Acquisition) and all applicable waiting periods with respect thereto shall have
expired without any action being taken by any competent authority which
restrains, prevents or imposes materially adverse conditions upon the
consummation of the Acquisition or the other transactions contemplated by the
Loan Documents or otherwise referred to herein or therein.
 
(i) Acquisition.  The Administrative Agent shall have received evidence
reasonably satisfactory to it that the Acquisition shall be consummated on such
date pursuant to and in accordance with the provisions of the Purchase and Sale
Agreement, without giving effect to any waiver, modification or consent thereof
that is materially adverse to the interest of the Lenders (as reasonably
determined by the Arrangers) unless such waiver, modification or consent has
been approved by the Arrangers.  The Administrative Agent shall have received a
certificate of a Responsible Officer of the Borrower dated the Effective Date
certifying that the Administrative Agent has been provided with true, correct
and complete copies of the Purchase and Sale Agreement, together with all
schedules, certificates, exhibits, ancillary agreements and other documentation
required to be delivered under the Purchase and Sale Agreement in connection
with the closing of the Acquisition, together with all amendments, supplements,
waivers or other modifications thereto, including evidence of the receipt of all
consents and approvals required pursuant to the terms of the Purchase and Sale
Agreement.
 
(j) Litigation.  There shall not be any action, suit, investigation or
proceeding pending or threatened in any court or before any arbitrator or
governmental authority by or against Crystal or any of its Subsidiaries, the
Borrower or any of its Subsidiaries, any Borrower Affiliates, or the Permitted
Investor, or any of their respective properties, that (a) could reasonably be
expected to materially and adversely affect Crystal and its Subsidiaries, taken
as a whole, the Borrower and its Subsidiaries, taken as a whole, the Borrower
Affiliates taken as a whole or the Permitted Investor, or (b) seeks to affect
any transaction contemplated hereby or the ability of the Borrower to perform
its obligations under this Agreement and the other Loan Documents.
 
(k) Ownership Structure.  The pro forma capital and ownership structure and the
equity holding arrangements of the Borrower and its Subsidiaries (and all
agreements relating thereto) will be reasonably satisfactory to the Arrangers.
 
Section 4.2 Determinations of Initial Borrowing Conditions.
 
For purposes of determining compliance with the conditions specified in Section
4.1 (Conditions to Effectiveness), each Lender shall be deemed to have consented
to, approved, accepted or be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to the Lenders unless an officer of the Administrative Agent
responsible for the transactions contemplated by the Loan Documents shall have
received notice from such Lender prior to the initial Borrowing specifying its
objection thereto and such Lender shall not have made available to the
Administrative Agent such Lender’s Ratable Portion of such Borrowing.
 
 
35

--------------------------------------------------------------------------------

 
Exhibit 10.2
SECTION 5                      
 


 
FINANCIAL COVENANT
 
The Borrower hereby agrees that so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall maintain as
of the last day of each Fiscal Quarter (commencing with the Fiscal Quarter
ending December 31, 2011) a Consolidated Leverage Ratio of not more than (a)
from the Effective Date through the Fiscal Quarter ending September 30, 2012,
5.50 to 1.00 and (b) for the Fiscal Quarter ending December 31, 2012 and each
Fiscal Quarter ending thereafter, 5.00 to 1.00.
 
SECTION 6                      
 


 
AFFIRMATIVE COVENANTS
 
The Borrower hereby agrees that so long as any Loan or other amount is owing to
any Lender or the Administrative Agent hereunder, the Borrower shall and shall
cause each of its Subsidiaries to:
 
Section 6.1 Financial Statements.  Furnish to the Administrative Agent and each
Lender:
 
(a) as soon as available, but in any event within 90 days after the end of each
Fiscal Year of each of the Borrower, a copy of the audited consolidated balance
sheet of the Borrower and its consolidated Subsidiaries, as at the end of such
year and the related audited consolidated statements of income and of cash flows
for such year, setting forth in each case in comparative form the figures as of
the end of and for the previous year, reported on without a “going concern” or
like qualification or exception, or qualification arising out of the scope of
the audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing;
 
(b) as soon as available, but in any event not later than 45 days after the end
of each of the first three Fiscal Quarters of each Fiscal Year of the Borrower,
the unaudited consolidated balance sheet of the Borrower and its consolidated
Subsidiaries, each as at the end of such Fiscal Quarter and the related
unaudited consolidated statements of income and of cash flows for such Fiscal
Quarter and the portion of the Fiscal Year through the end of such Fiscal
Quarter, setting forth in each case in comparative form the figures as of the
end of and for the corresponding period in the previous year, certified by a
Responsible Officer of the Borrower as being fairly stated in all material
respects (subject to normal year end audit adjustments and the absence of
footnotes); and
 
(c) as soon as available, but in any event within 30 days after the date such
financial statements are required to be delivered to the Borrower by the Seller
under the Purchase and Sale Agreement as in effect on the Effective Date, a copy
of the audited combined balance sheet of the Crystal Group, as at the end of
December 31, 2010, December 31, 2009 and as at the Effective Date and the
related audited consolidated statements of income, cash flows and equity for the
years ending December 31, 2010 and December 31, 2009 and for the period
beginning January 1, 2011 and continuing through the Effective Date, reported on
without a “going concern” or like qualification or exception, or qualification
arising out of the scope of the audit, by the independent certified public
accountants of the Crystal Group;
 
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein).
 
 
36

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 6.2 Certificates; Other Information.  Furnish to the Administrative
Agent and each Lender, or, in the case of clause (f) below, to the relevant
Lender:
 
(a) concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to their
professional standards and customs of the profession);
 
(b) concurrently with the delivery of any financial statements pursuant to
Section 6.1(a) or (b), (i) a certificate of a Responsible Officer of the
Borrower stating that such Responsible Officer has obtained no knowledge of any
Default or Event of Default except as specified in such certificate and (ii) a
compliance certificate of a Responsible Officer of the Borrower containing all
information and calculations necessary for determining compliance by the
Borrower with Section 5 of this Agreement as of the last day of the Fiscal
Quarter or Fiscal Year of the Borrower, as the case may be;
 
(c) as soon as possible and in any event within ten days of obtaining knowledge
thereof, notice of any development, event, or condition that, individually or in
the aggregate with other developments, events or conditions, could reasonably be
expected to result in a Material Adverse Effect; and
 
(d) promptly, such additional financial and other information as any Lender may
from time to time reasonably request.
 
Section 6.3 Payment of Obligations.  Pay, discharge or otherwise satisfy at or
before maturity or before they become delinquent, as the case may be, all its
material obligations of whatever nature, except where the amount or validity
thereof is currently being contested in good faith by appropriate proceedings
and reserves in conformity with GAAP with respect thereto have been provided on
the books of the Borrower or its Subsidiaries, as the case may be, or the
failure to pay, discharge or otherwise satisfy could not reasonably be expected
to have a Material Adverse Effect.
 
Section 6.4 Compliance with Laws and Contractual Obligations; Conduct of
Business; Maintenance of Existence, etc.  (a)  (i) Preserve, renew and keep in
full force and effect its corporate or other existence and (ii) take all
reasonable action to maintain all rights, privileges and franchises necessary or
desirable in the normal conduct of its business, except, in each case, as
otherwise permitted by Section 7.5 and except, in the case of clause (ii) above,
to the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect; and (b) comply with all Contractual Obligations and
Requirements of Law, except to the extent that failure to comply therewith could
not, in the aggregate, reasonably be expected to have a Material Adverse Effect.
 
Section 6.5 Maintenance of Property; Insurance.  (a)  Keep all Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear excepted and (b) maintain with financially
sound and reputable insurance companies insurance on all its Property in at
least such amounts (subject to customary deductibles) and against at least such
risks (but including in any event public liability and business interruption) as
are usually insured against in the same general area by companies of similar
size engaged in the same or a similar business.
 
Section 6.6 Inspection of Property; Books and Records; Discussions.  (a)  Keep
proper books of records and account in which full, true and correct entries in
conformity in all material respects with GAAP and all Requirements of Law shall
be made of all dealings and transactions in relation to its business and
activities and (b) upon reasonable prior notice, permit representatives of the
Administrative Agent or any Lender to visit and inspect any of its properties
and examine and make abstracts from any of its books and records, at any
reasonable time and as often as may reasonably be desired (provided that, unless
an Event of Default shall have occurred and be continuing, only one such visit
may be made by any Lender in each Fiscal Year at the Borrower’s expense) and to
discuss the business, operations, properties and financial and other condition
of the Borrower and its Subsidiaries with officers and employees of the Borrower
and its Subsidiaries and with their independent certified public accountants.
 
 
37

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 6.7 Notices.  Promptly give notice to the Administrative Agent and each
Lender of:
 
(a) the occurrence of any Default or Event of Default, as soon as possible and
in any event, within 5 Business Days after the Borrower knows or has reason to
know thereof;
 
(b) any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Subsidiaries or (ii) litigation, investigation or
proceeding which may exist at any time between the Borrower or any of its
Subsidiaries and any Governmental Authority, that, in either case, if not cured,
could reasonably be expected to have a Material Adverse Effect; and
 
(c) the following events, as soon as possible and in any event within 30 days
after the Borrower knows or has reason to know thereof: (i) the occurrence of
any material Reportable Event with respect to any Single Employer Plan, a
failure by Borrower or any Commonly Controlled Entity to make any required
contribution to a Plan, the creation of any Lien in favor of the PBGC or a Plan
or any withdrawal by Borrower or any Commonly Controlled Entity from, or the
termination, Reorganization or Insolvency of, any Multiemployer Plan, (ii) the
institution of proceedings or the taking of any other action by the PBGC or the
Borrower or any Commonly Controlled Entity or any Multiemployer Plan with
respect to the withdrawal from, or the termination, Reorganization or Insolvency
of, any Multiemployer Plan, or (iii) the termination of any Single Employer
Plan, other than a standard termination under Section 4041(b) of ERISA.
 
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower or the relevant
Subsidiary proposes to take with respect thereto.
 
Section 6.8 Environmental Laws.  Comply with all applicable Environmental Laws,
and obtain and comply with any and all licenses, approvals, notifications,
registrations or permits required by applicable Environmental Laws, except where
the failure to so comply could not, in the aggregate, reasonably be expected to
have a Material Adverse Effect.
 
Section 6.9 Payment of Taxes, Etc.  Pay and discharge before the same shall
become delinquent, all lawful governmental claims, taxes, assessments, charges
and levies, except where contested in good faith, by proper proceedings and
adequate reserves therefor have been established on the books of the Borrower or
the appropriate Subsidiary in conformity with GAAP or where the failure to pay
could not reasonably be expected to have a Material Adverse Effect.
 
Section 6.10 Use of Proceeds.  Use the entire amount of the proceeds of the
Loans as provided in Section 3.11 (Use of Proceeds).
 
SECTION 7                      
 


 
NEGATIVE COVENANTS
 
The Borrower hereby agrees that, so long as any Loan or any other amount is
owing to any Lender or the Administrative Agent hereunder, the Borrower shall
not, and shall not permit any of its Subsidiaries to, directly or indirectly:
 
Section 7.1 Limitations on Indebtedness.
 
 
38

--------------------------------------------------------------------------------

 
Exhibit 10.2
Permit the Borrower or any of the Borrower’s Subsidiaries to create, incur,
assume or suffer to exist any Indebtedness, except for the following:
 
(a) Indebtedness of the Borrower and the Borrower’s Subsidiaries outstanding on
the date hereof and listed on Schedule 7.1;
 
(b) Indebtedness arising from intercompany loans among the Borrower and its
Subsidiaries; provided, however, that, in the case of intercompany loans to
Subsidiaries, the Investment in such intercompany loan to such Subsidiary is
permitted under Section 7.3 (Limitation on Investments);
 
(c) Indebtedness of the Borrower and the Borrower’s Subsidiaries arising from
loans and advances made by the Permitted Investor, the MLP or any Subsidiary of
the MLP, provided that the aggregate outstanding principal amount at any time of
all such loans and advances shall not exceed $10,000,000;
 
(d) Unsecured Indebtedness of the Borrower, provided that the Net Debt Proceeds
of such Indebtedness are applied to prepay the Loans pursuant to Section 2.8;
and
 
(e) purchase money Indebtedness and Capital Lease Obligations of the Borrower
and its Subsidiaries if, at the time of incurring such Indebtedness and after
giving effect thereto, (i) the Borrower shall be in pro forma compliance with
the financial covenant in Section 5, in each case determined as of the last day
of the most recently ended Fiscal Quarter of the Borrower for which financial
statements have been delivered to the Administrative Agent pursuant to Sections
6.1(a) or (b), as applicable, (ii) no Default or Event of Default shall have
occurred and be continuing, and (iii) the aggregate principal amount of all such
Indebtedness of the Borrower and its Subsidiaries outstanding at any time does
not exceed $25,000,000.
 
Section 7.2 Limitations upon Liens.  Create, incur, assume or suffer to exist
any Lien upon any its Property, whether now owned or hereafter acquired, except
for the following:
 
(a) Liens with respect to the payment of taxes, assessments or governmental
charges in each case that are not yet due or that are being contested in good
faith by appropriate proceedings and, if being contested, with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;
 
(b) Liens of landlords arising by statute and liens of suppliers, mechanics,
carriers, materialmen, warehousemen or workmen and other similar Liens, in each
case (i) imposed by law or arising in the ordinary course of business, (ii) for
amounts not yet due or that are being contested in good faith by appropriate
proceedings and (iii) if being contested, with respect to which adequate
reserves or other appropriate provisions are being maintained to the extent
required by GAAP;
 
(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance or other types of
social security benefits or to secure the performance of bids, tenders, sales,
contracts (other than for the repayment of borrowed money) and surety, appeal,
customs or performance bonds;
 
(d) encumbrances arising by reason of zoning restrictions, easements, licenses,
reservations, covenants, rights-of-way (including for pipeline purposes),
utility easements, building restrictions, oil and gas leases, mineral
reservations, mineral conveyances, mineral interests, water rights, agreements
and other similar encumbrances on the use of real property not materially
detracting from the value of such real property or not materially interfering
with the ordinary conduct of the business conducted and proposed to be conducted
at such real property;
 
 
39

--------------------------------------------------------------------------------

 
Exhibit 10.2
(e) encumbrances arising under leases or subleases of real property that do not,
in the aggregate, materially detract from the value of such real property or
interfere with the ordinary conduct of the business conducted and proposed to be
conducted at such real property;
 
(f) financing statements with respect to a lessor’s rights in and to personal
property leased to such Person in the ordinary course of such Person’s business
other than through a Capital Lease;
 
(g) Liens arising out of judgments and decrees not resulting in an Event of
Default under Section 8.1(h); and
 
(h) Liens arising by virtue of any statutory or common law provision relating to
(i) banker’s liens, rights of set-off or similar rights and (ii) Liens of
depository or collecting banks on items in collection and any accompanying
documents or the proceeds thereof;
 
(i) licenses or sublicenses of intellectual property granted in the ordinary
course of business;
 
(j) Liens on securities that are the subject of repurchase agreements
constituting cash equivalent investments;
 
(k) the Liens listed on Schedule 7.2 which are to be released on or about
the  Effective Date, so long as (i) the full principal amount and all other
obligations secured thereby have been paid in full, (ii) there remains no
commitment to extend credit under the respective facilities and (iii) the
respective facilities have been terminated;
 
(l) (i) if the Borrower is not a Subsidiary of the MLP, any other Lien if, at
the time of, and after giving effect to, the creation or assumption of such
Lien, the aggregate amount of all Indebtedness of the Borrower and its
Subsidiaries secured by all such Liens do not exceed $25,000,000 and (ii) if the
Borrower is a Subsidiary of the MLP, any other Lien if, at the time of, and
after giving effect to, the creation or assumption of such Lien, the aggregate
amount of all Indebtedness of the Borrower and its Subsidiaries secured by all
such Liens do not exceed 10% of the Consolidated Net Tangible Assets of the
Borrower and its Subsidiaries.
 
Section 7.3 Limitation on Investments.  Make or maintain, directly or
indirectly, any Investment in any Subsidiary that is not a Wholly Owned
Subsidiary or any Joint Venture if any such Subsidiary or Joint Venture is
subject to any Contractual Obligation restricting or limiting (other than any
such restriction or limitation contained in the Constituent Documents of any
such Person that subjects the payment of dividends or the making of other
distributions to the discretion of the Board of Directors of such Person or
permits dividends or distributions only to the extent of available cash (as
defined in such Constituent Document)) the payment of dividends or the making of
other distributions to the Borrower, except (a) Investments in any such
Subsidiary or Joint Venture in an aggregate amount not to exceed $100,000,000
and (b) Investments in any Joint Venture with a credit rating for such Joint
Venture’s long-term senior unsecured non-credit enhanced debt of at least BBB-
by S&P or Baa3 by Moody’s or an equivalent rating from Fitch Ratings Ltd.
 
Section 7.4 Limitation on Sale and Lease-Back Transactions.  Enter into any
arrangement with any Person providing for the leasing by the Borrower or any of
its Subsidiaries of real or personal property which has been or is to be sold or
transferred by the Borrower or such Subsidiary to such Person or to any other
Person to whom funds have been or are to be advanced by such Person on the
security of such property or rental obligations of the Borrower or such
Subsidiary (each a “Sale and Lease-Back Transactions”), except the Borrower and
its Subsidiaries may enter into, create, assume and suffer to exist Sale and
Lease-Back Transactions if at the time of, and after giving effect to, such Sale
and Lease-Back Transaction, the aggregate fair market value of all properties
covered by Sale and Lease-Back Transactions does not exceed $100,000,000.
 
 
40

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 7.5 Fundamental Changes.  Merge into or consolidate with any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, transfer, lease or otherwise dispose of (in one transaction or in a series
of transactions) all or substantially all of its assets, or all or substantially
all of the stock of any of its Subsidiaries (in each case, whether now owned or
hereafter acquired), or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing, (i) any Person may merge into the Borrower or a
Wholly Owned Subsidiary of the Borrower in a transaction in which the Borrower
or such Wholly Owned Subsidiary, as applicable, is the surviving entity, (ii)
any Subsidiary may merge into any Subsidiary in a transaction in which the
surviving entity is a Subsidiary, (iii) any Subsidiary may sell, transfer, lease
or otherwise dispose of its assets to the Borrower or to another Subsidiary and
(iv) any Subsidiary may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders.
 
Section 7.6 Restricted Payments.  After the termination or refinancing of the
Boardwalk Pipelines Credit Agreement, declare or make, or agree to pay or make,
directly or indirectly, any Restricted Payment if either (i) an Event of Default
or Default shall have occurred and be continuing at the date of declaration or
payment thereof or would result therefrom or (ii) such Restricted Payment is
prohibited under the terms of any Indebtedness (other than the Obligations) of,
or Requirements of Law applicable to, the Borrower or any of its Subsidiaries.
 
Section 7.7 Limitation on Restrictions on Subsidiary Distributions.  Enter into
or suffer to exist or become effective any consensual encumbrance or restriction
on the ability of any Subsidiary of the Borrower to (a) make Restricted Payments
in respect of any Capital Stock of such Subsidiary held by, or pay any
Indebtedness owed to, the Borrower or any other Subsidiary of the Borrower, (b)
make Investments in the Borrower or any other Subsidiary of the Borrower or (c)
transfer any of its assets to the Borrower or any other Subsidiary, except for
(i) such encumbrances or restrictions existing under or by reason of any
restrictions existing under the Loan Documents and (ii) encumbrances or
restrictions contained in, or existing by reasons of, any agreement or
instrument (A) relating to property existing at the time of the acquisition
thereof, so long as the encumbrance or restriction relates only to the property
so acquired, (B) relating to any Indebtedness of any Subsidiary at the time such
Subsidiary was merged or consolidated with or into, or acquired by, the Borrower
or a Subsidiary or became a Subsidiary, which encumbrance or restriction is not
applicable to any Person, or any properties or assets of any Person, other than
such Subsidiary or the properties or assets of such Subsidiary and is not
created in contemplation thereof, (C) effecting a renewal, extension, or
refinancing (or successive extensions, renewals or refinancings) of Indebtedness
issued under an agreement referred to in clauses (A) or (B) above, so long as
the encumbrances or restrictions contained in any such renewal, extension, or
refinancing agreement are not materially more restrictive than the encumbrances
or restrictions contained in the original agreement, (D) constituting
restrictions on the sale or other disposition of any property as a result of a
Lien on such property permitted hereunder, (E) with respect to clause (c) above
only, constituting provisions contained in agreements or instruments relating to
Indebtedness permitted hereunder that prohibit the transfer of all or
substantially all of the assets of the obligor under that agreement or
instrument unless the transferee assumes the obligations of the obligor under
such agreement or instrument or such assets may be transferred subject to such
prohibition, (F) constituting any encumbrance or restriction with respect to
property under an agreement that has been entered into for the disposition of
such property, provided that such disposition is otherwise permitted hereunder
and (G) constituting any encumbrance or restriction contained in the Constituent
Documents of any Subsidiary that subjects the payment of dividends or the making
of other distributions to the discretion of the Board of Directors of such
Subsidiary or permits dividends or distributions only to the extent of available
cash (as defined in such Constituent Document).
 
 
41

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 7.8 Limitation on Transactions with Affiliates.  Enter into any
transaction, including, without limitation, any purchase, sale, lease or
exchange of Property, the rendering of any service or the payment of any
management, advisory or similar fees, with any Affiliate (other than the
Borrower or a Wholly Owned Subsidiary of the Borrower), except for the
following:
 
(a) any transaction that is (i) otherwise permitted under this Agreement and
(ii) upon terms that, taken as a whole, are not less favorable to the Borrower
or such Subsidiary, as the case may be, than it could reasonably expect to
obtain in a comparable arm’s length transaction with a Person that is not an
Affiliate;
 
(b) so long as no Event of Default shall have occurred and be continuing at the
time such transaction is entered into, any transaction that is (i) otherwise
permitted under this Agreement and (ii) not material to the Borrower and its
Subsidiaries taken as a whole (without any requirement that such transaction be
upon terms that, taken as a whole, are not less favorable to the Borrower or
such Subsidiary, as the case may be, than it could reasonably expect to obtain
in a comparable arm’s length transaction with a Person that is not an
Affiliate);
 
(c) Restricted Payments otherwise permitted by this Agreement;
 
(d) any Indebtedness permitted under Section 7.1(c);
 
(e) the transactions set forth on Schedule 7.8 (or any renewal thereof with
terms not less advantageous to the Administrative Agent and the Lenders than
those in the original transaction); and
 
(f) so long as no Event of Default shall exist or occur as a result thereof, the
issuance by the Borrower of Capital Stock to any Affiliate (other than to any
Subsidiary of the Borrower).
 
Section 7.9 Limitation on Lines of Business.  Enter into any business, either
directly or through any Subsidiary of the Borrower, except for those businesses
in which the Borrower and its Subsidiaries are engaged on the Effective Date and
reasonable extensions thereof.
 
Section 7.10 Accounting Changes; Fiscal Year.  Change its (a) accounting
treatment and reporting practices or tax reporting treatment, except as required
by GAAP or any Requirement of Law and disclosed to the Lenders and the
Administrative Agent or (b) Fiscal Year or Fiscal Quarters, except with the
consent of the Administrative Agent; provided, however, that the Borrower shall
enter into such amendments to this Agreement as the Administrative Agent shall
request to reflect such change in its Fiscal Year or Fiscal Quarters, as
applicable, such that the applicable provisions of this Agreement affected by
such change shall have the same effect (or, in any case, be substantively no
less favorable to the Lenders, in the determination of the Administrative Agent)
after giving effect thereto as if such change were not made.
 
Section 7.11 Limitation on Modification of Constituent Documents.  Not modify or
amend its Constituent Documents, except for modifications and amendments that
(a) could not reasonably be expected to have a Material Adverse Effect and (b)
do not materially and adversely affect the interests of the Administrative Agent
and the Lenders under the Loan Documents.
 
 
42

--------------------------------------------------------------------------------

 
Exhibit 10.2


SECTION 8                      
 


 
EVENTS OF DEFAULT
 
Section 8.1 Events of Default.  If any of the following events shall occur and
be continuing:
 
(a) The Borrower shall fail to pay any principal of any Loan when due in
accordance with the terms hereof; or the Borrower shall fail to pay any interest
on any Loan or any other amount payable hereunder or under any other Loan
Document, within three Business Days after any such interest or other amount
becomes due in accordance with the terms hereof or thereof; or
 
(b) Any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished; or
 
(c) The Borrower shall default in the observance or performance of any agreement
contained in Section 5, Section 6.4(a) (with respect to the Borrower’s existence
only), Section 6.4(b) (solely as a result of the making of a Restricted Payment
prohibited by any Requirement of Law during the period from the Effective Date
until the termination or refinancing of the Boardwalk Pipelines Credit
Agreement), Section 6.7(a), Section 6.10 or Section 7; or
 
(d) The Borrower shall default in the observance or performance of any other
agreement contained in this Agreement to be performed by it or any other Loan
Document (other than as provided in clauses (a) through (c) of this Section
8.1), and such default shall continue unremedied for a period of 30 days after
the earlier of (i) the date on which a Responsible Officer of the Borrower
becomes aware of such failure and (ii) the date on which written notice thereof
shall have been given to the Borrower by the Administrative Agent or any Lender;
or
 
(e) (i) The Borrower or any Borrower Affiliate shall fail to make any payment on
any Indebtedness of the Borrower or any Borrower Affiliate (other than the
Obligations) or any Guarantee Obligation in respect of Indebtedness of any other
Person, and, in each case, such failure relates to Indebtedness having a
principal amount of $25,000,000 or more, when the same becomes due and payable
(whether by scheduled maturity, required prepayment, acceleration, demand or
otherwise) and such failure continues beyond any period of grace provided with
respect thereto, (ii) any other event shall occur or condition shall exist under
any agreement or instrument relating to any such Indebtedness, if the effect of
such event or condition is to accelerate the maturity of such Indebtedness,
(iii) any other event shall occur (other than default in the observance of
reporting and notice covenants) or condition shall exist under any agreement or
instrument relating to any such Indebtedness, if the effect of such event or
condition is to permit the acceleration of the maturity of such Indebtedness or
(iv) any such Indebtedness shall become or be declared to be due and payable, or
be required to be prepaid or repurchased (other than by a regularly scheduled
required prepayment), prior to the stated maturity thereof; or
 
(f) (i) The Borrower or any Borrower Affiliate shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or (B)
seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any Borrower Affiliate shall make a general assignment for the
benefit of its creditors; or (ii) there shall be commenced against the Borrower
or any Borrower Affiliate any case, proceeding or other action of a nature
referred to in clause (i) above that (A) results in the entry of an order for
relief or any such adjudication or appointment or (B) remains undismissed,
undischarged or unbonded for a period of sixty (60) days; or (iii) there shall
be commenced against the Borrower or any Borrower Affiliate any case, proceeding
or other action seeking issuance of a warrant of attachment, execution,
distraint or similar process against all or any substantial part of its assets
that results in the entry of an order for any such relief that shall not have
been vacated, discharged, or stayed or bonded pending appeal within sixty (60)
days from the entry thereof; or (iv) the Borrower or any Borrower Affiliate
shall take any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any of the acts set forth in clause (i), (ii), or (iii)
above; or (v) the Borrower or any Borrower Affiliate shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
 
 
43

--------------------------------------------------------------------------------

 
Exhibit 10.2
(g) (i) Any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Single Employer
Plan which has not been corrected within the taxable period as defined in §4975
of the Code, (ii) any Single Employer Plan shall fail to meet the minimum
funding standards under Sections 412 or 430 of the Code or Sections 302 or 303
of ERISA, or any Lien in favor of the PBGC or a Plan shall arise on the assets
of the Borrower or any Commonly Controlled Entity, (iii) a Reportable Event
shall occur with respect to, or proceedings shall commence to have a trustee
appointed, or a trustee shall be appointed, to administer or to terminate, any
Single Employer Plan, which Reportable Event or commencement of proceedings or
appointment of a trustee is, in the reasonable opinion of the Required Lenders,
likely to result in the termination of such Plan under Section 4041(c) or 4042
of ERISA, (iv) any Single Employer Plan shall terminate under Section 4041(c) or
4042 of ERISA, (v) the Borrower or any Commonly Controlled Entity shall, or in
the reasonable opinion of the Required Lenders shall be likely to, incur any
liability in connection with a withdrawal from, or the Insolvency or
Reorganization of, a Multiemployer Plan or (vi) any other event or condition
shall occur or exist with respect to a Plan with respect to which the Borrower
or any Commonly Controlled Entity incurs or is likely to incur liability under
Title IV of ERISA; and in each case in clauses (i) through (vi) above, such
event or condition, together with all other such events or conditions, if any,
could reasonably be expected to have a Material Adverse Effect; or
 
(h) One or more judgments or decrees shall be entered against the Borrower or
any Borrower Affiliate involving for the Borrower and the Borrower Affiliates
taken as a whole a liability (not paid or fully covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $25,000,000 or more
(or in the case of a non-monetary judgment, having a Material Adverse Effect),
and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 30 days from the entry thereof; or
 
(i) Any Change of Control shall occur; or
 
(j) Any material provision of any Loan Document after delivery thereof shall for
any reason fail or cease to be valid and binding on, or enforceable against, the
Borrower or the Borrower shall so state in writing;
 
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above, automatically the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents shall immediately become due and payable, and (B) if
such event is any other Event of Default, then with the consent of the Required
Lenders, the Administrative Agent may, or upon the request of the Required
Lenders, the Administrative Agent shall, by notice to the Borrower declare the
Loans hereunder (with accrued interest thereon) and all other amounts owing
under this Agreement and the other Loan Documents to be due and payable
forthwith, whereupon the same shall immediately become due and payable.
 
 
44

--------------------------------------------------------------------------------

 
Exhibit 10.2
SECTION 9                      
 


 
THE AGENTS
 
Section 9.1 Authorization and Action.
 
(a) Each Lender hereby appoints Citibank, N.A. as the Administrative Agent
hereunder and each Lender authorizes the Administrative Agent to take such
action as agent on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Administrative Agent under
such agreements and to exercise such powers as are reasonably incidental
thereto. Without limiting the foregoing, each Lender hereby authorizes the
Administrative Agent to execute and deliver, and to perform its obligations
under, each of the Loan Documents to which the Administrative Agent is a party,
to exercise all rights, powers and remedies that the Administrative Agent may
have under such Loan Documents.
 
(b) As to any matters not expressly provided for by this Agreement and the other
Loan Documents (including enforcement or collection), the Administrative Agent
shall not be required to exercise any discretion or take any action, but shall
be required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Required Lenders,
and such instructions shall be binding upon all Lenders; provided, however, that
the Administrative Agent shall not be required to take any action that (i) the
Administrative Agent in good faith believes exposes it to personal liability
unless the Administrative Agent receives an indemnification satisfactory to it
from the Lenders with respect to such action or (ii) is contrary to this
Agreement or applicable law. The Administrative Agent agrees to give to each
Lender prompt notice of each notice given to it by the Borrower pursuant to the
terms of this Agreement or the other Loan Documents.
 
(c) In performing its functions and duties hereunder and under the other Loan
Documents, the Administrative Agent is acting solely on behalf of the Lenders
except to the limited extent provided in 2.6(b), and its duties are entirely
administrative in nature. The Administrative Agent does not assume and shall not
be deemed to have assumed any obligation other than as expressly set forth
herein and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender or holder of any other Obligation. The
Administrative Agent may perform any of its duties under any Loan Document by or
through its agents or employees.
 
Section 9.2 Administrative Agent’s Reliance, Etc.  None of the Administrative
Agent, any of its Affiliates or any of their respective directors, officers,
agents or employees shall be liable for any action taken or omitted to be taken
by it, him, her or them under or in connection with this Agreement or the other
Loan Documents, except for its, his, her or their own gross negligence or
willful misconduct. Without limiting the foregoing, the Administrative Agent (a)
may treat the payee of any Note as its holder until such Note has been assigned
in accordance with Section 10.2 (Assignments and Participations), (b) may rely
on the Register to the extent set forth in Section 2.6 (Evidence of Debt), (c)
may consult with legal counsel (including counsel to the Borrower), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts, (d) makes no warranty or
representation to any Lender and shall not be responsible to any Lender for any
statements, warranties or representations made by or on behalf of the Borrower
or any of the Borrower’s Subsidiaries in or in connection with this Agreement or
any other Loan Document, (e) shall not have any duty to ascertain or to inquire
either as to the performance or observance of any term, covenant or condition of
this Agreement or any other Loan Document, as to the financial condition of the
Borrower or any of its Subsidiaries or as to the existence or possible existence
of any Default or Event of Default, (f) shall not be responsible to any Lender
for the due execution, legality, validity, enforceability, genuineness,
sufficiency or value of, or the attachment, perfection or priority of any Lien
created or purported to be created under or in connection with, this Agreement,
any other Loan Document or any other instrument or document furnished pursuant
hereto or thereto and (g) shall incur no liability under or in respect of this
Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or
electronic mail) or any telephone message believed by it to be genuine and
signed or sent by the proper party or parties.
 
 
45

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 9.3 Posting of Approved Electronic Communications.
 
(a) Each of the Lenders and the Borrower agree that the Administrative Agent
may, but shall not be obligated to, make the Approved Electronic Communications
available to the Lenders by posting such Approved Electronic Communications on
DebtDomain or a substantially similar electronic platform chosen by the
Administrative Agent to be its electronic transmission system (the “Approved
Electronic Platform”).
 
(b) Although the Approved Electronic Platform and its primary web portal are
secured with generally-applicable security procedures and policies implemented
or modified by the Administrative Agent from time to time (including, as of the
Effective Date, a dual firewall and a User ID/Password Authorization System) and
the Approved Electronic Platform is secured through a single-user-per-deal
authorization method whereby each user may access the Approved Electronic
Platform only on a deal-by-deal basis, each of the Lenders and the Borrower
acknowledges and agrees that the distribution of material through an electronic
medium is not necessarily secure and that there are confidentiality and other
risks associated with such distribution. In consideration for the convenience
and other benefits afforded by such distribution and for the other consideration
provided hereunder, the receipt and sufficiency of which is hereby acknowledged,
each of the Lenders and the Borrower hereby approves distribution of the
Approved Electronic Communications through the Approved Electronic Platform and
understands and assumes the risks of such distribution.
 
(c) THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED ELECTRONIC COMMUNICATIONS
ARE PROVIDED “AS IS” AND “AS AVAILABLE”. NONE OF THE ADMINISTRATIVE AGENT OR ANY
OF ITS AFFILIATES OR ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES,
AGENTS, ADVISORS OR REPRESENTATIVES (THE “AGENT AFFILIATES”) WARRANT THE
ACCURACY, ADEQUACY OR COMPLETENESS OF THE APPROVED ELECTRONIC COMMUNICATIONS OR
THE APPROVED ELECTRONIC PLATFORM AND EACH EXPRESSLY DISCLAIMS LIABILITY FOR
ERRORS OR OMISSIONS IN THE APPROVED ELECTRONIC PLATFORM AND THE APPROVED
ELECTRONIC COMMUNICATIONS. NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR
STATUTORY, INCLUDING, WITHOUT LIMITATION, ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY THE AGENT AFFILIATES IN
CONNECTION WITH THE APPROVED ELECTRONIC PLATFORM OR THE APPROVED ELECTRONIC
COMMUNICATIONS.
 
(d) Each of the Lenders and the Borrower agree that the Administrative Agent
may, but (except as may be required by applicable law) shall not be obligated
to, store the Approved Electronic Communications on the Approved Electronic
Platform in accordance with the Administrative Agent’s generally-applicable
document retention procedures and policies.
 
Section 9.4 The Administrative Agent Individually.  With respect to its Ratable
Portion, Citibank, N.A. shall have and may exercise the same rights and powers
hereunder and is subject to the same obligations and liabilities as and to the
extent set forth herein for any other Lender. The terms “Lenders”, “Required
Lenders” and any similar terms shall, unless the context clearly otherwise
indicates, include, without limitation, the Administrative Agent in its
individual capacity as a Lender or as one of the Required Lenders. Citibank,
N.A. and its Affiliates may accept deposits from, lend money to, and generally
engage in any kind of banking, trust or other business with, the Borrower or any
of its Subsidiaries as if Citibank, N.A. were not acting as the Administrative
Agent.
 
 
46

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 9.5 Lender Credit Decision.  Each Lender acknowledges that it shall,
independently and without reliance upon the Administrative Agent or any other
Lender, conduct its own independent investigation of the financial condition and
affairs of the Borrower and each of its Subsidiaries in connection with the
making and continuance of the Loans. Each Lender also acknowledges that it
shall, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement and other Loan Documents. Except for
documents expressly required by any Loan Document to be transmitted by the
Administrative Agent to the Lenders, the Administrative Agent shall not have any
duty or responsibility to provide any Lender with any credit or other
information concerning the business, prospects, operations, property, financial
and other condition or creditworthiness of the Borrower or any of its
Subsidiaries or any Affiliate thereof that may come into the possession of the
Administrative Agent or any Affiliate thereof or any employee or agent of any of
the foregoing.
 
Section 9.6 Indemnification.  Each Lender agrees to indemnify the Administrative
Agent and each of its Affiliates, and each of their respective directors,
officers, employees, agents and advisors (to the extent not reimbursed by the
Borrower), from and against such Lender’s aggregate Ratable Portion of any and
all liabilities, obligations, losses, damages, penalties, actions, judgments,
suits, costs, expenses and disbursements (including fees, expenses and
disbursements of financial and legal advisors) of any kind or nature whatsoever
that may be imposed on, incurred by, or asserted against, the Administrative
Agent or any of its Affiliates, directors, officers, employees, agents and
advisors in any way relating to or arising out of this Agreement or the other
Loan Documents or any action taken or omitted by the Administrative Agent under
this Agreement or the other Loan Documents; provided, however, that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from the Administrative Agent’s or such Affiliate’s gross negligence
or willful misconduct. Without limiting the foregoing, each Lender agrees to
reimburse the Administrative Agent promptly upon demand for its ratable share of
any out-of-pocket expenses (including fees, expenses and disbursements of
financial and legal advisors) incurred by the Administrative Agent in connection
with the preparation, execution, delivery, administration, modification,
amendment or enforcement (whether through negotiations, legal proceedings or
otherwise) of, or legal advice in respect of its rights or responsibilities
under, this Agreement or the other Loan Documents, to the extent that the
Administrative Agent is not reimbursed for such expenses by the Borrower.
 
Section 9.7 Successor Administrative Agent.  The Administrative Agent may resign
at any time by giving written notice thereof to the Lenders and the Borrower.
Upon any such resignation, the Required Lenders shall have the right to appoint
a successor Administrative Agent. If no successor Administrative Agent shall
have been so appointed by the Required Lenders, and shall have accepted such
appointment, within 30 days after the retiring Administrative Agent’s giving of
notice of resignation, then the retiring Administrative Agent may, on behalf of
the Lenders, appoint a successor Administrative Agent, selected from among the
Lenders. In either case, such appointment shall be subject to the prior written
approval of the Borrower (which approval may not be unreasonably withheld and
shall not be required upon the occurrence and during the continuance of an Event
of Default). Upon the acceptance of any appointment as Administrative Agent by a
successor Administrative Agent, such successor Administrative Agent shall
succeed to, and become vested with, all the rights, powers, privileges and
duties of the retiring Administrative Agent, and the retiring Administrative
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. Prior to any retiring Administrative Agent’s
resignation hereunder as Administrative Agent, the retiring Administrative Agent
shall take such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents. After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Section 9 as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.
 
 
47

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 9.8 The Arrangers; the Co-Syndication Agents; No Fiduciary Duty.  None
of the Arrangers or the Co-Syndication Agents, in their respective capacities as
such, shall have any duties or responsibilities, and shall incur no liability,
under this Agreement and the other Loan Documents. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), the Borrower acknowledges and agrees, and acknowledges its
Affiliates’ understanding, that: (a) (i) no fiduciary, advisory or agency
relationship between the Borrower and its Subsidiaries and any Agent, any
Arranger or any Lender is intended to be or has been created in respect of the
transactions contemplated hereby or by the other Loan Documents, irrespective of
whether any Agent, any Arranger or any Lender has advised or is advising the
Borrower or any Subsidiary on other matters, (ii) the arranging and other
services regarding this Agreement provided by the Agents, the Arrangers and the
Lenders are arm’s-length commercial transactions between the Borrower and its
Affiliates, on the one hand, and the Agents, the Arrangers and the Lenders, on
the other hand, (iii) the Borrower has consulted its own legal, accounting,
regulatory and tax advisors to the extent that it has deemed appropriate and
(iv) the Borrower is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; and (b) (i) each of the Agents, the Arrangers and the
Lenders is and has been acting solely as a principal and, except as expressly
agreed in writing by the relevant parties, has not been, is not, and will not be
acting as an advisor, agent or fiduciary for the Borrower or any of its
Affiliates, or any other Person; (ii) none of the Agents, the Arrangers and the
Lenders has any obligation to the Borrower or any of its Affiliates with respect
to the transactions contemplated hereby except those obligations expressly set
forth herein and in the other Loan Documents; and (iii) the Agents, the
Arrangers and the Lenders and their respective Affiliates may be engaged, for
their own accounts or the accounts of customers, in a broad range of
transactions that involve interests that differ from those of the Borrower and
its Affiliates, and none of the Agents, the Arrangers and the Lenders has any
obligation to disclose any of such interests to the Borrower or its Affiliates. 
To the fullest extent permitted by Law, the Borrower hereby waives and releases
any claims that it may have against the Agents, the Arrangers and the Lenders
with respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.
 
SECTION 10                                
 


 
MISCELLANEOUS
 
Section 10.1 Amendments, Waivers, Etc.
 
(a) No amendment or waiver of any provision of this Agreement or any other Loan
Document nor consent to any departure by the Borrower therefrom shall in any
event be effective unless the same shall be in writing and (x) in the case of
any such waiver or consent, signed by the Required Lenders (or by the
Administrative Agent with the consent of the Required Lenders) and (y) in the
case of any other amendment, by the Required Lenders (or by the Administrative
Agent with the consent of the Required Lenders) and the Borrower, and then any
such waiver or consent shall be effective only in the specific instance and for
the specific purpose for which given; provided, however, that no amendment,
waiver or consent shall, unless in writing and signed by each Lender directly
affected thereby, in addition to the Required Lenders (or the Administrative
Agent with the consent thereof), do any of the following:
 
 
48

--------------------------------------------------------------------------------

 
Exhibit 10.2
(i) waive any condition specified in Section 4.1, except with respect to a
condition based upon another provision hereof, the waiver of which requires only
the concurrence of the Required Lenders and, in the case of the conditions
specified in Section 4.1 (Conditions to Effectiveness), subject to the
provisions of Section 4.2 (Determination of Initial Borrowing Conditions);
 
(ii) increase the Commitment of such Lender or subject such Lender to any
additional obligation;
 
(iii) extend the scheduled final maturity of any Loan owing to such Lender or
the Maturity Date, or waive, reduce or postpone any scheduled date fixed for the
payment or reduction of principal or interest of any such Loan or fees owing to
such Lender (it being understood that Section 2.8 (Mandatory Prepayments) does
not provide for scheduled dates fixed for payment);
 
(iv) reduce, or release the Borrower from its obligations to repay, the
principal amount of any Loan owing to such Lender (other than by the payment or
prepayment thereof);
 
(v) reduce the rate of interest on any Loan outstanding and owing to such Lender
or any fee payable hereunder to such Lender;
 
(vi) postpone any scheduled date fixed for payment of interest or fees owing to
such Lender or waive any such payment;
 
(vii) change the aggregate Ratable Portions of Lenders required for any or all
Lenders to take any action hereunder;
 
(viii) release the Borrower from its payment obligation to such Lender under
this Agreement or the Notes owing to such Lender (if any); or
 
(ix) amend Section 10.7 (Sharing of Payments, Etc.), this Section 10.1 or either
definition of the terms “Required Lenders” or “Ratable Portion”
 
and provided, further, that (y) no amendment to the definition of Required
Lenders shall be effective, unless in writing and signed by all of the Lenders
and (z) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above to take such
action, affect the rights or duties of the Administrative Agent under this
Agreement or the other Loan Documents; and provided, further, that the
Administrative Agent may, with the consent of the Borrower, amend, modify or
supplement this Agreement to cure any ambiguity, omission, defect or
inconsistency, so long as such amendment, modification or supplement does not
adversely affect the rights of any Lender; and provided, further, that the
Borrower and the Administrative Agent may enter into any amendment contemplated
by Section 7.10 without the consent of any Lender.
 
(b) The Administrative Agent may, but shall have no obligation to, with the
written concurrence of any Lender, execute amendments, modifications, waivers or
consents on behalf of such Lender. Any waiver or consent shall be effective only
in the specific instance and for the specific purpose for which it was given. No
notice to or demand on the Borrower in any case shall entitle the Borrower to
any other or further notice or demand in similar or other circumstances.
 
 
49

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 10.2 Assignments and Participations.
 
(a) Each Lender may sell, transfer, negotiate or assign to one or more Eligible
Assignees all or a portion of its rights and obligations hereunder (including
all of its rights and obligations with respect to the Loans); provided, however,
that (i) the aggregate amount being assigned pursuant to each such assignment
(determined as of the date of the Assignment and Acceptance with respect to such
assignment) shall in no event (if less than the assignor’s entire interest) be
less than $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
except, in either case, (A) with the consent of the Borrower and the
Administrative Agent or (B) if such assignment is being made to a Lender or an
Affiliate or Approved Fund of such Lender, and (ii) if such Eligible Assignee is
not, prior to the date of such assignment, a Lender or an Affiliate or Approved
Fund of a Lender, such assignment shall be subject to the prior consent of the
Administrative Agent and the Borrower (which consents shall not be unreasonably
withheld or delayed); and provided, further, that, notwithstanding any other
provision of this Section 10.2, the consent of the Borrower shall not be
required for any assignment occurring when any Event of Default shall have
occurred and be continuing; and provided further that the Borrower shall be
deemed to have consented to any such assignment unless it shall object thereto
by written notice to the Administrative Agent within 5 Business Days after
having received a written request to provide its consent to such assignment.
 
(b) The parties to each such assignment shall execute and deliver to the
Administrative Agent, for its acceptance and recording in the Register, an
Assignment and Acceptance, together with any Note (if the assigning Lender’s
Loans are evidenced by a Note) subject to such assignment. Upon the execution,
delivery, acceptance and recording in the Register of any Assignment and
Acceptance and, other than in respect of assignments made pursuant to Section
2.17 (Substitution of Lenders), the receipt by the Administrative Agent from the
assignee of an assignment fee in the amount of $3,500 from and after the
effective date specified in such Assignment and Acceptance, (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment and Acceptance, have the rights and obligations of a
Lender hereunder and thereunder, (ii) the Notes (if any) corresponding to the
Loans assigned thereby shall be transferred to such assignee by notation in the
Register and (iii) the assignor thereunder shall, to the extent that rights and
obligations under this Agreement have been assigned by it pursuant to such
Assignment and Acceptance, relinquish its rights (except for those surviving the
payment in full of the Obligations) and be released from its obligations under
the Loan Documents, other than those relating to events or circumstances
occurring prior to such assignment (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under the Loan Documents, such Lender shall cease to be a party
hereto).
 
(c) The Administrative Agent shall maintain at its address referred to in
Section 10.8 (Notices, Etc.) a copy of each Assignment and Acceptance delivered
to and accepted by it and shall record in the Register the names and addresses
of the Lenders and the principal amount of the Loans owing to each Lender from
time to time. Any assignment pursuant to this Section 10.2 shall not be
effective until such assignment is recorded in the Register.
 
(d) Upon its receipt of an Assignment and Acceptance executed by an assigning
Lender and an assignee, the Administrative Agent shall, if such Assignment and
Acceptance has been completed, (i) accept such Assignment and Acceptance, (ii)
record or cause to be recorded the information contained therein in the Register
and (iii) give prompt notice thereof to the Borrower. Within five Business Days
after the Borrower’s receipt of such notice, the Borrower, at their own expense,
shall, if requested by such assignee, execute and deliver to the Administrative
Agent new Notes to such assignee in an amount equal to the Loans assumed by it
pursuant to such Assignment and Acceptance and, if the assigning Lender has
surrendered any Note for exchange in connection with the assignment and has
Loans hereunder, new Notes to the assigning Lender in an amount equal to the
Loans retained by it hereunder. Such new Notes shall be dated the same date as
the surrendered Notes and be in substantially the form of Exhibit E (Form of
Note).
 
 
50

--------------------------------------------------------------------------------

 
Exhibit 10.2
(e) In addition to the other assignment rights provided in this Section 10.2,
without notice to or consent of the Administrative Agent or the Borrower, each
Lender may pledge or assign, as collateral or otherwise, any of its rights under
this Agreement, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Loans), including any pledge or
assignment to secure its obligations to any Federal Reserve Bank (pursuant to
Regulation A of the Federal Reserve Board).
 
(f) Each Lender may sell participations to one or more Persons in or to all or a
portion of its rights and obligations under the Loan Documents (including all
its rights and obligations with respect to the Loans and Letters of Credit). The
terms of such participation shall not, in any event, require the participant’s
consent to any amendments, waivers or other modifications of any provision of
any Loan Documents, the consent to any departure by the Borrower therefrom, or
to the exercising or refraining from exercising any powers or rights such Lender
may have under or in respect of the Loan Documents (including the right to
enforce the obligations of the Borrower), except if any such amendment, waiver
or other modification or consent would reduce the amount, or postpone any date
fixed for payment of any amount (whether of principal, interest or fees) payable
to such participant under the Loan Documents, to which such participant would
otherwise be entitled under such participation. In the event of the sale of any
participation by any Lender, (w) such Lender’s obligations under the Loan
Documents shall remain unchanged, (x) such Lender shall remain solely
responsible to the other parties for the performance of such obligations, (y)
such Lender shall remain the holder of such Obligations for all purposes of this
Agreement and (z) the Borrower, the Administrative Agent and the other Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement. Each participant
shall be entitled to the benefits of Section 2.14 (Increased Costs),
Sections 2.15 (Capital Adequacy) and 2.16 (Taxes) as if it were a Lender;
provided, however, that anything herein to the contrary notwithstanding, the
Borrower shall not, at any time, be obligated to make under Section 2.14
(Increased Costs), 2.15 (Capital Adequacy) or  2.16 (Taxes) to the participants
in the rights and obligations of any Lender (together with such Lender) any
payment in excess of the amount the Borrower would have been obligated to pay to
such Lender in respect of such interest had such participation not been sold and
provided, further, that such participant in the rights and obligations of such
Lender shall have no direct right to enforce any of the terms of this Agreement
against the Borrower, the Administrative Agent or the other Lenders.  Each
Lender that sells a participation shall, acting solely for this purpose as an
agent of the Borrower, maintain a register on which it enters the name and
address of each participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any participant or any information relating to a participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations.  The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
 
 
51

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 10.3 Costs and Expenses.
 
(a) The Borrower agrees upon demand to pay, or reimburse the Administrative
Agent for, all of the Administrative Agent’s reasonable out-of-pocket audit,
legal, appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and for all other reasonable out-of-pocket costs and
expenses of every type and nature (including the reasonable fees, expenses and
disbursements of the Administrative Agent’s counsel, local legal counsel,
auditors, accountants, appraisers, printers, insurance and environmental
advisors, and other consultants and agents) incurred by the Administrative Agent
in connection with any of the following: (i) the Administrative Agent’s audit
and investigation of the Borrower and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or the Administrative
Agent’s periodic audits of the Borrower or any of its Subsidiaries, as the case
may be, (ii) the preparation, negotiation, execution or interpretation of this
Agreement (including, without limitation, the satisfaction or attempted
satisfaction of any condition set forth in Section 4 (Conditions Precedent)),
any Loan Document or any proposal letter or commitment letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the ongoing
administration of this Agreement and the Loans, including consultation with
attorneys in connection therewith and with respect to the Administrative Agent’s
rights and responsibilities hereunder and under the other Loan Documents, (iv)
the protection, collection or enforcement of any Obligation or the enforcement
of any Loan Document, (v) the commencement, defense or intervention in any court
proceeding relating in any way to the Obligations, the Borrower, any of the
Borrower’s Subsidiaries, this Agreement or any other Loan Document, (vi) the
response to, and preparation for, any subpoena or request for document
production with which the Administrative Agent is served or deposition or other
proceeding in which the Administrative Agent is called to testify, in each case,
relating in any way to the Obligations, the Borrower, any of the Borrower’s
Subsidiaries, this Agreement or any other Loan Document or (vii) any amendment,
consent, waiver, assignment, restatement, or supplement to any Loan Document or
the preparation, negotiation and execution of the same; provided, however, that
the Borrower shall not have any liability under subclauses (v) and (vi) of this
Section 10.3(a) with respect to any costs and expenses that has resulted from
the bad faith, gross negligence or willful misconduct of the Administrative
Agent or the material breach in bad faith by the Administrative Agent of its
obligations under this Agreement, as determined by a court of competent
jurisdiction in a final non-appealable judgment or order.
 
(b) The Borrower further agrees to pay or reimburse the Administrative Agent and
each of the Lenders upon demand for all out-of-pocket costs and expenses,
including reasonable attorneys’ fees (including allocated costs of internal
counsel and costs of settlement), incurred by the Administrative Agent or such
Lenders in connection with any of the following: (i) in enforcing any Loan
Document or Obligation or exercising or enforcing any other right or remedy
available by reason of an Event of Default, (ii) in connection with any
refinancing or restructuring of the credit arrangements provided hereunder in
the nature of a “work-out” or in any insolvency or bankruptcy proceeding, (iii)
in commencing, defending or intervening in any litigation or in filing a
petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, the Borrower, any of the Borrower’s Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
other Loan Document or (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above; provided, however, that the Borrower shall not have any liability
under clause (iii) of this Section 10.3(b) to the Administrative Agent or any
Lender with respect to any costs and expenses that has resulted from the bad
faith, gross negligence or willful misconduct of the Administrative Agent or
such Lender, as applicable, or the material breach in bad faith by the
Administrative Agent or such Lender, as applicable, of its obligations under
this Agreement, as determined by a court of competent jurisdiction in a final
non-appealable judgment or order.
 
 
52

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 10.4 Indemnities.
 
(a) The Borrower agrees to indemnify and hold harmless each Agent, each
Arranger, each Lender and each of their respective Affiliates, and each of the
directors, officers, employees, agents, trustees, representatives, attorneys,
consultants and advisors of or to any of the foregoing (including those retained
in connection with the satisfaction or attempted satisfaction of any condition
set forth in Section 4 (Conditions Precedent)) (each such Person being an
“Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses, joint or several, of any kind or nature (including fees,
disbursements and expenses of financial and legal advisors to any such
Indemnitee, provided that there shall be no more than one firm of counsel for
all Indemnitees and, if necessary, one firm of local or regulatory counsel in
each appropriate jurisdiction and special counsel for each relevant specialty,
in each case for all Indemnitees (and, in the case of an actual or perceived
conflict of interest, where the Indemnitee affected by such conflict informs the
Borrower of such conflict, of another firm of counsel for such affected
Indemnitee)) that may be imposed on, incurred by or asserted against any such
Indemnitee in connection with or arising out of any investigation, litigation or
proceeding, whether or not such investigation, litigation or proceeding is
brought by any such Indemnitee or any of its directors, security holders or
creditors or any such Indemnitee, director, security holder or creditor is a
party thereto, whether direct, indirect, or consequential and whether based on
any federal, state or local law or other statutory regulation, securities or
commercial law or regulation, or under common law or in equity, or on contract,
tort or otherwise, in any manner relating to or arising out of this Agreement,
any other Loan Document, any Obligation, or any act, event or transaction
related or attendant to any thereof, or the use or intended use of the proceeds
of the Loans or in connection with any investigation of any potential matter
covered hereby (collectively, the “Indemnified Matters”); provided, however,
that the Borrower shall not have any liability under this Section 10.4 to an
Indemnitee with respect to any Indemnified Matter that has resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee or the material
breach in bad faith by such Indemnitee of its obligations under this Agreement,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.
 
(b) The Borrower shall indemnify each Agent, each Arranger and each Lender for,
and hold the Agents, the Arrangers and the Lenders harmless from and against,
any and all claims for brokerage commissions, fees and other compensation made
against the Agents, the Arrangers and the Lenders for any broker, finder or
consultant with respect to any agreement, arrangement or understanding made by
or on behalf of the Borrower or any of the Borrower’s Subsidiaries in connection
with the transactions contemplated by this Agreement.
 
(c) The Borrower, at the request of any Indemnitee, shall have the obligation to
defend against any investigation, litigation or proceeding, in each case
contemplated in clause (a) above, and the Borrower, in any event, may
participate in the defense thereof with legal counsel of the Borrower’s choice.
In the event that such Indemnitee requests the Borrower to defend against such
investigation, litigation or proceeding, the Borrower shall promptly do so and
such Indemnitee shall have the right to have legal counsel of its choice
participate in such defense. No action taken by legal counsel chosen by such
Indemnitee in defending against any such investigation, litigation or proceeding
shall vitiate or in any way impair the Borrower’ obligation and duty hereunder
to indemnify and hold harmless such Indemnitee.
 
(d) The Borrower agrees that any indemnification or other protection provided to
any Indemnitee pursuant to this Agreement (including pursuant to this
Section 10.4) or any other Loan Document shall (i) survive payment in full of
the Obligations and (ii) inure to the benefit of any Person that was at any time
an Indemnitee under this Agreement or any other Loan Document.
 
 
53

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 10.5 Limitation of Liability.
 
(a) The Borrower agrees that no Indemnitee shall have any liability (whether in
contract, tort or otherwise) to the Borrower or any of its Subsidiaries or any
of their respective equity holders or creditors for or in connection with the
transactions contemplated hereby and in the other Loan Documents, except to the
extent such liability is determined in a final non-appealable judgment by a
court of competent jurisdiction to have resulted from such Indemnitee’s gross
negligence or willful misconduct or the material breach in bad faith by such
Indemnitee of its obligations under this Agreement. In no event, however, shall
any Indemnitee be liable on any theory of liability for any special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings). The Borrower hereby waives, releases
and agrees (each for itself and on behalf of its Subsidiaries) not to sue upon
any such claim for any special, indirect, consequential or punitive damages,
whether or not accrued and whether or not known or suspected to exist in its
favor.
 
(b) IN NO EVENT SHALL ANY AGENT AFFILIATE HAVE ANY LIABILITY TO THE BORROWER,
ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND, INCLUDING DIRECT OR
INDIRECT, SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES
(WHETHER IN TORT OR CONTRACT OR OTHERWISE) ARISING OUT OF THE BORROWER’S OR ANY
AGENT AFFILIATE’S TRANSMISSION OF APPROVED ELECTRONIC COMMUNICATIONS THROUGH THE
INTERNET OR ANY USE OF THE APPROVED ELECTRONIC PLATFORM, EXCEPT TO THE EXTENT
SUCH LIABILITY OF ANY AGENT AFFILIATE IS FOUND IN A FINAL NON-APPEALABLE
JUDGMENT BY A COURT OF COMPETENT JURISDICTION TO HAVE RESULTED PRIMARILY FROM
SUCH AGENT AFFILIATE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT.
 
Section 10.6 Right of Set-off.  Upon the occurrence and during the continuance
of any Event of Default each Lender and each Affiliate of a Lender is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other Indebtedness at any
time owing by such Lender or its Affiliates to or for the credit or the account
of the Borrower against any and all of the Obligations now or hereafter existing
whether or not such Lender shall have made any demand under this Agreement or
any other Loan Document and even though such Obligations may be unmatured.  Each
Lender agrees promptly to notify the Borrower after any such set-off and
application made by such Lender or its Affiliates; provided, however, that the
failure to give such notice shall not affect the validity of such set-off and
application. The rights of each Lender under this Section 10.6 are in addition
to the other rights and remedies (including other rights of set-off) that such
Lender may have.
 
Section 10.7 Sharing of Payments, Etc.
 
(a) If any Lender (directly or through an Affiliate thereof) obtains any payment
(whether voluntary, involuntary, through the exercise of any right of set-off
(including pursuant to Section 10.6 (Right of Set-off)) or otherwise) of the
Loans owing to it, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 10.3 (Costs and Expenses) or 10.4 Indemnities) (other than
payments pursuant to Section 2.13 (Special Provisions Governing Eurodollar Rate
Loans), 2.14 (Increased Costs), 2.15 (Capital Adequacy) or 2.16 (Taxes) (in each
case, whether voluntary, involuntary, through the exercise of any right of
set-off (including pursuant to Section 10.6 (Right of Set-off)) or otherwise) in
excess of its Ratable Portion of all payments of such Obligations obtained by
all the Lenders, such Lender (a “Purchasing Lender”) shall forthwith purchase
from the other Lenders (each, a “Selling Lender”) such participations in their
Loans or other Obligations as shall be necessary to cause such Purchasing Lender
to share the excess payment ratably with each of them.
 
(b) If all or any portion of any payment received by a Purchasing Lender is
thereafter recovered from such Purchasing Lender, such purchase from each
Selling Lender shall be rescinded and such Selling Lender shall repay to the
Purchasing Lender the purchase price to the extent of such recovery together
with an amount equal to such Selling Lender’s ratable share (according to the
proportion of (i) the amount of such Selling Lender’s required repayment in
relation to (ii) the total amount so recovered from the Purchasing Lender) of
any interest or other amount paid or payable by the Purchasing Lender in respect
of the total amount so recovered.
 
 
54

--------------------------------------------------------------------------------

 
Exhibit 10.2
(c) The Borrower agrees that any Purchasing Lender so purchasing a participation
from a Selling Lender pursuant to this Section 10.7 may, to the fullest extent
permitted by law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.
 
Section 10.8 Notices, Etc.
 
(a) Addresses for Notices.  All notices, demands, requests, consents and other
communications provided for in this Agreement shall be given in writing, and
addressed to the party to be notified as follows:
 
(i) if to the Borrower:
 
c/o Boardwalk Pipelines, LP
9 Greenway Plaza, Suite 2800
Houston, TX 77046
Attention:  Jamie Buskill, Senior Vice President and
Chief Financial Officer
Telecopy no: (270) 688-5874


with a copy to:


Loews Corporation
667 Madison Avenue
New York, New York 10021
Attention: Corporate Secretary
Telecopy no: (212) 521-2997


and a further copy to:


Vinson & Elkins LLP
666 Fifth Avenue, 26th Floor
New York, New York 10103-0040
Attention: Michael McKay
Telecopy no: (917) 849-5311


(ii) if to any Lender, at its Domestic Lending Office specified opposite its
name on Schedule II (Applicable Lending Offices) or on the signature page of any
applicable Assignment and Acceptance; and
 


(iii) if to the Administrative Agent:
 
 
55

--------------------------------------------------------------------------------

 
Exhibit 10.2
Citibank, N.A.
1615 Brett Road, Building #2
New Castle, Delaware 19720
Attention: Arica Ransburg
Telephone (302) 894-6126
Telecopy no: (212) 994-0849
Email: arica.ransburg@citi.com (copy global.loans.support@citi.com )


with a copy to:


Citibank, N.A.
811 Main Street, Suite 4000
Houston, Texas 77002
Attention: Lawrence Martin
Telephone: (713) 821-4711
Telecopy no: (281) 271-8968
Email: Lawrence.martin@citi.com


or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.
 
(b) Effectiveness of Notices. All notices, demands, requests, consents and other
communications described in Section 10.8(a) above shall be effective (i) if
delivered by hand, including any overnight courier service, upon personal
delivery, (ii) if delivered by mail, when deposited in the mails, and (iii) if
delivered by posting to an Approved Electronic Platform (to the extent permitted
by Section 9.3 to be delivered thereunder), an Internet website or a similar
telecommunication device requiring a user prior access to such Approved
Electronic Platform, website or other device (to the extent permitted by
Section 9.3 to be delivered thereunder), when such notice, demand, request,
consent and other communication shall have been made generally available on such
Approved Electronic Platform, Internet website or similar device to the class of
Person being notified (regardless of whether any such Person must accomplish,
and whether or not any such Person shall have accomplished, any action prior to
obtaining access to such items, including registration, disclosure of contact
information, compliance with a standard user agreement or undertaking a duty of
confidentiality) and such Person has been notified that such communication has
been posted to the Approved Electronic Platform; provided, however, that notices
and communications to the Administrative Agent pursuant to Section 2 (Amount and
Terms of Commitments) or Section 9 (The Agents) shall not be effective until
received by the Administrative Agent.
 
(c) Use of Electronic Platform. Notwithstanding Sections 10.8(a) and (b) above
(unless the Administrative Agent requests that the provisions of Sections
10.8(a) and (b) above be followed) and any other provision in this Agreement or
any other Loan Document providing for the delivery of any Approved Electronic
Communication by any other means the Borrower shall deliver all Approved
Electronic Communications to the Administrative Agent by properly transmitting
such Approved Electronic Communications in an electronic/soft medium in a format
acceptable to the Administrative Agent to such electronic mail address (or
similar means of electronic delivery) as the Administrative Agent may notify the
Borrower. Nothing in this clause (c) shall prejudice the right of the
Administrative Agent or any Lender to deliver any Approved Electronic
Communication to the Borrower in any manner authorized in this Agreement or to
request that the Borrower effect delivery in such manner.
 
 
56

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 10.9 No Waiver; Remedies.  No failure on the part of any Lender or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
 
Section 10.10 Binding Effect.  This Agreement shall become effective when it
shall have been executed by the Borrower and the Administrative Agent and when
the Administrative Agent shall have been notified by each Lender that such
Lender has executed it and thereafter shall be binding upon and inure solely to
the benefit of the Borrower, the Administrative Agent and each Lender and, in
each case, their respective successors and assigns; provided, however, that the
Borrower shall not have the right to assign its rights hereunder or any interest
herein without the prior written consent of the Lenders.
 
Section 10.11 Governing Law.  This Agreement and the rights and obligations of
the parties hereto shall be governed by, and construed and interpreted in
accordance with, the law of the State of New York.
 
Section 10.12 Submission to Jurisdiction; Service of Process.
 
(a) Any legal action or proceeding with respect to this Agreement or any other
Loan Document must be brought in the courts of the State of New York located in
the City of New York or of the United States of America for the Southern
District of New York, and, by execution and delivery of this Agreement, the
Borrower hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts. The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.
 
(b) The Borrower hereby irrevocably consents to the service of any and all
process in any such action or proceeding by the mailing (by registered or
certified mail, postage prepaid) of copies of such process to the Borrower at
its address specified in Section 10.8 (Notices, Etc.). The Borrower agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
 
(c) Nothing contained in this Section 10.12 shall affect the right of the
Administrative Agent or any Lender to serve process in any other manner
permitted by law or commence legal proceedings or otherwise proceed against the
Borrower in any other jurisdiction.
 
Section 10.13 Waiver of Jury Trial.  EACH OF THE AGENTS, THE LENDERS AND THE
BORROWER IRREVOCABLY WAIVES TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH
RESPECT TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.
 
Section 10.14 Marshaling; Payments Set Aside.  None of the Administrative Agent
or any Lender shall be under any obligation to marshal any assets in favor of
the Borrower or any other party or against or in payment of any or all of the
Obligations.
 
Section 10.15 Section Titles.  The section titles contained in this Agreement
are and shall be without substantive meaning or content of any kind whatsoever
and are not a part of the agreement between the parties hereto, except when used
to reference a section. Any reference to the number of a clause, sub-clause or
subsection hereof immediately followed by a reference in parenthesis to the
title of the Section containing such clause, sub-clause or subsection is a
reference to such clause, sub-clause or subsection and not to the entire
Section; provided, however, that, in case of direct conflict between the
reference to the title and the reference to the number of such Section, the
reference to the title shall govern absent manifest error. If any reference to
the number of a Section (but not to any clause, sub-clause or subsection
thereof) is followed immediately by a reference in parenthesis to the title of a
Section, the title reference shall govern in case of direct conflict absent
manifest error.
 
 
57

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 10.16 Execution in Counterparts.  This Agreement may be executed in any
number of counterparts and by different parties in separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute one and the same agreement. Signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are attached to the same document.
Delivery of an executed signature page of this Agreement by facsimile
transmission, electronic mail or by posting on the Approved Electronic Platform
shall be as effective as delivery of a manually executed counterpart hereof. A
set of the copies of this Agreement signed by all parties shall be lodged with
the Borrower and the Administrative Agent.
 
Section 10.17 Entire Agreement.  This Agreement, together with all of the other
Loan Documents and all certificates and documents delivered hereunder or
thereunder, embodies the entire agreement of the parties and supersedes all
prior agreements and understandings relating to the subject matter hereof. In
the event of any conflict between the terms of this Agreement and any other Loan
Document, the terms of this Agreement shall govern.
 
Section 10.18 Confidentiality.  Each Lender and the Administrative Agent agree
to use all reasonable efforts to keep information obtained by it pursuant hereto
and the other Loan Documents confidential in accordance with such Lender’s or
the Administrative Agent’s, as the case may be, customary practices and agrees
that it shall only use such information in connection with the transactions
contemplated by this Agreement and not disclose any such information other than
(a) to such Lender’s or the Administrative Agent’s, as the case may be,
employees, Affiliates, representatives and agents, including accountants, legal
counsel and other advisors, that are or are expected to be involved in the
evaluation of such information in connection with the transactions contemplated
by this Agreement and are advised of the confidential nature of such
information, (b) to the extent such information presently is or hereafter
becomes available to such Lender or the Administrative Agent, as the case may
be, on a non-confidential basis from a source other than the Borrower, (c) to
the extent disclosure is required by law, regulation or judicial order or
requested or required by regulatory, governmental or administrative authority
(including bank regulators) or auditors or self-regulatory body, (d) to the
other parties hereto, (e) in connection with the exercise of any remedies
hereunder or any suit, action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder or (f)
to current or prospective assignees and participants (including loan
participants, cash markets participants and derivative markets participants),
and to their respective legal or financial advisors, in each case and to the
extent such assignees, participants, grantees or counterparties agree to be
bound by, and to cause their advisors to comply with, the provisions of this
Section 10.18. Notwithstanding any other provision in this Agreement, the
Administrative Agent hereby agrees that the Borrower (and each of their
officers, directors, employees, accountants, attorneys and other advisors) may
disclose to any and all persons, without limitation of any kind, the U.S. tax
treatment and U.S. tax structure of the Facility and the transactions
contemplated hereby and all materials of any kind (including opinions and other
tax analyses) that are provided to it relating to such U.S. tax treatment and
U.S. tax structure.
 
 
58

--------------------------------------------------------------------------------

 
Exhibit 10.2
Section 10.19 Patriot Act Notice.  Each Lender subject to the Patriot Act hereby
notifies the Borrower that, pursuant to Section 326 of the Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower,
including the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the Patriot Act.
 
[Signature Pages Follow]

 
59

--------------------------------------------------------------------------------

 
Exhibit 10.2

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
 


BOARDWALK HP STORAGE COMPANY, LLC,
as Borrower




By: _____________________________
Name:
Title:

Signature Page to Term Loan Agreement
Boardwalk HP Storage Company, LLC
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

CITIBANK, N.A.,
as Administrative Agent and a Lender




By: _____________________________
Name:
Title:



Signature Page to Term Loan Agreement
Boardwalk HP Storage Company, LLC
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

BARCLAYS BANK PLC,
as Co-Syndication Agent and a Lender




By: _____________________________
Name:
Title:

Signature Page to Term Loan Agreement
Boardwalk HP Storage Company, LLC
 
 

--------------------------------------------------------------------------------

 
Exhibit 10.2

DEUTSCHE BANK AG CAYMAN ISLANDS BRANCH, as a Lender




By: _____________________________
Name:
Title:




By: _____________________________
Name:
Title:





Signature Page to Term Loan Agreement
Boardwalk HP Storage Company, LLC
 
 

--------------------------------------------------------------------------------

 
